Exhibit 10.1
 


 


 
 
NATIONAL FINANCIAL PARTNERS CORP.,
 
as Landlord
 
TO
 
RBC MADISON AVENUE LLC,
 
as Tenant
 
____________________________________
 
Sublease
 
_____________________________________


 
    Premises:                                Entire 19th Floor
340 Madison Avenue
New York, New York


______________________________________
 
Dated as of November 20, 2009




 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
     
Page
     
ARTICLE 1.  PREMISES; TERM; USE; CONDITION; DEFINED TERMS
1
       
1.01.  Demise
1
 
1.02.  Term
1
 
1.03.  Inability to Deliver
2
 
1.04.  Use
2
 
1.05.  Condition
3
 
1.06.  Access Prior to Commencement Date
3
 
1.07.  Defined Terms
3
     
ARTICLE 2.  RENT
3
       
2.01.  Rent and Additional Charges
3
 
2.02.  Fixed Rent
4
 
2.03.  Tax Payments
5
 
2.04.  Operating Payments
7
 
2.05.  Tax and Operating Provisions
9
 
2.06.  Electric Charges
10
 
2.07.  Manner of Payment
11
     
ARTICLE 3.  PERFORMANCE OF PRIME LANDLORD’S OBLIGATIONS
11
     
ARTICLE 4.  ALTERATIONS; TENANT COVENANTS
13
       
4.01.  Alterations
13
 
4.02.  Landlord’s and Tenant’s Property
15
 
4.03.  Right to Perform Tenant Covenants
17
 
4.04.  Tenant’s Initial Work
17
 
4.05.  
18
     
ARTICLE 5.  ASSIGNMENT AND SUBLETTING
18
 
5.01.
18
 
5.02.
19
 
5.03.
20
 
5.05.
20
 
5.06.
21
 
5.07.  Assignment and Sublease Profits
22
ARTICLE 6.  SUBORDINATION; DEFAULT; INDEMNITY
23
       
6.01.  Subordination
23
 
6.02.  Estoppel Certificate
24




 
 

--------------------------------------------------------------------------------

 




 
6.03.  Default
25
 
6.04.  Re-entry by Landlord
26
 
6.05.  Damages
26
 
6.06.  Other Remedies
27
 
6.07.  Right to Injunction
27
 
6.08.  Certain Waivers
28
 
6.09.  No Waiver
28
 
6.10.  Holding Over
28
 
6.11.  Attorneys’ Fees
29
 
6.12.  Nonliability and Indemnification
29
     
ARTICLE 7.  INSURANCE; CASUALTY; CONDEMNATION
31
       
7.01.  Compliance with Insurance Standards
31
 
7.02.  Tenant’s Insurance
31
 
7.03.  Subrogation Waiver
32
 
7.04.  Casualty
33
     
ARTICLE 8.  LANDLORD’S WORK
35
       
8.01.  Landlord’s Work
35
 
8.02.  Tenant Delay
35
 
8.03.
35
ARTICLE 9.  MISCELLANEOUS PROVISIONS
36
       
9.01.  Notice
36
 
9.02.  Severability
36
 
9.03.  Certain Definitions
36
 
9.04.  Quiet Enjoyment
37
 
9.05.  Limitation of Landlord’s Personal Liability
37
 
9.06.  Counterclaims
37
 
9.07.  Survival
37
 
9.08.  Certain Remedies
37
 
9.09.  No Offer
38
 
9.10.  Captions; Construction
38
 
9.11.  Amendments
38
 
9.12.  Broker
38
 
9.13.  Merger
39
 
9.14.  Successors
39
 
9.15.  Applicable Law
39
 
9.16.  No Development Rights
39
 
9.17.  Signage
39
 
9.18.  Guaranty
40
 
9.19.  FF&E
40
 
9.20.  Provisions Regarding The Prime Lease
41
 
9.21.  Landlord’s Right To Use Board Room
43


 
 

--------------------------------------------------------------------------------

 




 
9.22.  Landlord’s Options To Terminate
44
 
9.23.  Confidentiality
47
 
9.24.  Additional Abatement..
47
     
ARTICLE 10.  ARBITRATION OF FAIR MARKET RENT
48
       
10.01.
48
     
ARTICLE 11.  TEMPORARY LICENSE AGREEMENT
48
       
11.01.
48
     
ARTICLE 12.  PRIME LANDLORD’S CONSENT
49
       
12.01.  Landlord’s Consent
49





EXHIBITS
EXHIBIT A                      Landlord’s Work
EXHIBIT A-1                                Plans and Specifications for
Landlord’s Work
EXHIBIT B                      FF&E
EXHIBIT C                      Board Room
EXHIBIT D                      Temporary License Agreement
EXHIBIT E                      Tenant’s Initial Work
EXHIBIT F                      Tenant’s Insurance Certificate
EXHIBIT G                      Form of Prime Landlord’s Consent
EXHIBIT H                      Insurance for Landlord’s Leasehold Improvements
and the FF&E

 

--------------------------------------------------------------------------------


LEASE (herein called “this Lease”), dated as of November 20, 2009, between
NATIONAL FINANCIAL PARTNERS CORP. (“Landlord”), a Delaware corporation, whose
address is 340 Madison Avenue, New York, New York 10173, and RBC MADISON AVENUE
LLC  (“Tenant”), a New York limited liability company, whose address is 3 Harbor
Road, Second Floor, Cold Spring Harbor, New York 11724, Attention:  Mr. David
Nadler.
 
W I T N E S S E T H:
 
WHEREAS, Landlord is the tenant under that certain Lease dated as of September
4, 2007, between Broadway 340 Madison Operator LLC, as Landlord, and National
Financial Partners Corp., as Tenant, which Lease was modified by First Amendment
of Lease dated as of December 11, 2007 (said Lease as so amended, and as the
same may hereafter be further modified or amended from time to time, herein
called the “Prime Lease”); pursuant to the Prime Lease, Landlord, as the tenant
under the  Prime Lease, is leasing the entire rentable area of the 19th, 20th
and 21st floors of the Building located at and commonly known as 340 Madison
Avenue, New York, New York, for a term presently expiring on August 31, 2023,
and such premises so leased by Landlord pursuant to the Prime Lease are herein
referred to as the “Prime Lease Premises”;
 
WHEREAS, the party that is from time to time the landlord under the Prime Lease
is herein referred to as the “Prime Landlord”; and
 
WHEREAS, Landlord desires to sublease to Tenant, and Tenant desires to sublease
from Landlord, all of the rentable area of the 19th floor of the Building which
is leased to Landlord pursuant to the Prime Lease and which is referred to
therein as the “19th Floor Premises” and more particularly described therein
(the 19th Floor Premises, as described in the Prime Lease, is herein referred to
as the “Premises”).
 
NOW, THEREFORE, Landlord and Tenant agree as follows:
 
ARTICLE 1.
 
PREMISES; TERM; USE; CONDITION; DEFINED TERMS
 
1.01. Demise.  Landlord hereby leases the Premises to Tenant and Tenant hereby
hires the same from Landlord, subject to the terms and conditions of this
Lease.  In addition, Tenant shall have, as appurtenant to the Premises, the
non-exclusive right to use in common with others, subject to the Building Rules
and Regulations and the other applicable provisions of this Lease and the  Prime
Lease, the public areas of the Building, including, without limitation, the
common lobbies, corridors, stairways, elevators and loading docks of the
Building for their intended uses, but only to the extent that Landlord has such
right to use such areas pursuant to the provisions of the Prime Lease.  Landlord
and Tenant acknowledge and agree that the Premises shall conclusively be deemed
to contain 36,250 rentable square feet (“RSF”) as of the date of this Lease, but
the foregoing shall not be construed as a representation by Landlord as to the
actual size of the Premises.
 
1.02. Term.  The term of this Lease (the “Term”) shall commence on the
Commencement Date (as hereinafter defined)  and shall end at 11:59 p.m. on
August 14, 2023 (the “Expiration Date”) unless sooner terminated as herein
provided.  For purposes of this Lease, the “Commencement Date” means the earlier
to occur of the following:
 

--------------------------------------------------------------------------------


(a) the date which is the later of (1) December 31, 2009 or (2)  the date which
is five (5) Business Days after the following clauses (i) and (ii) shall have
been satisfied: (i) the Prime Landlord’s Consent (as hereinafter defined) shall
have been obtained and Landlord shall have tendered to Tenant vacant possession
of the Premises with Landlord’s Work (as hereinafter defined) substantially
completed, and (ii) Landlord shall have given Tenant notice of the satisfaction
of the preceding clause (i); or
 
(b) the date on which Tenant takes occupancy of the Premises other than taking
occupancy for any of the purposes permitted under Section 1.06 hereof or
pursuant to and as permitted by the Temporary License Agreement (as hereinafter
defined) of the space licensed thereunder (but except as permitted under the
Temporary License Agreement and Section 1.06 hereof, Tenant shall have no right,
without Landlord’s express prior written consent, to take possession of the
Premises prior to Landlord’s giving notice to Tenant of the satisfaction of the
conditions set forth in clause (a)(i) above in this Section).
 
Nothing contained in this Lease shall obligate Tenant to take possession of the
Premises prior to December 31, 2009, and nothing contained in this Lease shall
result in the Commencement Date being prior to December 31, 2009, unless Tenant
takes occupancy of the Premises (other than taking occupancy pursuant to the
Temporary License Agreement of the space licensed thereunder or for any of the
purposes permitted under Section 1.06 hereof) prior to such date, (but Tenant’s
right to take occupancy shall be limited as set forth in clause (b) above in
this Section.
 
Landlord’s Work shall be deemed to have been substantially completed on the date
on which Landlord’s Work has been substantially completed, other than (a)
Punch-List Items and (b) any part of Landlord’s Work that is not completed due
solely to Tenant Delay.  Landlord shall complete said Punch-List Items in
accordance with Section 8.01.
 
1.03. Inability to Deliver.  If for any reason, Landlord shall be unable to
deliver possession of the Premises to Tenant on any date specified in this Lease
for such delivery, Landlord shall have no liability to Tenant therefor, Tenant
shall have no right or remedy against Landlord, and the validity of this Lease
shall not be impaired, nor shall the Term be extended, by reason thereof, but
the rental obligations of Tenant shall be postponed until Landlord shall be able
to so deliver possession of the Premises and shall have again given Tenant at
least five (5) Business Days prior notice of the Commencement Date.
 
1.04. Use.  The Premises shall be used and occupied by Tenant solely (i) as
general, executive and administrative offices and such other lawful uses that
are incidental thereto and are in keeping with the character, reputation and
appearance of a first-class office building, (ii) for the licensing of space in
the Premises and the sale and/or providing of office-suite related services to
one or more customers of Tenant for their use as offices in connection with the
ordinary course of operation of Tenant’s business as an office suites operator
and in keeping with the character, reputation and appearance of a first-class
office building, and for no other purpose; provided, however, that in no event
shall the Premises be used for any use or purpose prohibited by, or which would
cause a violation of or default under, any of the provisions of the Prime Lease.
 
-2-

--------------------------------------------------------------------------------


1.05. Condition.  Tenant has inspected the Premises and agrees (i) to accept
possession of the Premises in its “as is” condition existing on the date of this
Lease, subject to (x) reasonable wear and tear and natural deterioration
occurring after the date of this Lease and (y) the performance of Landlord’s
Work (as hereinafter defined), (ii) that neither Landlord nor Landlord’s agents
have made any representations or warranties with respect to the Premises, the
Prime Lease or the Building except as expressly set forth herein, and (iii)
except for Landlord’s Work (as hereinafter defined), Landlord has no obligation
to perform any work, supply any materials, incur any expense or make any
alterations or improvements to the Premises to prepare the Premises for Tenant’s
occupancy, subject to any obligations that Landlord may have under Article 8 of
this Lease after the Commencement Date to perform Punch-List Items or make other
repairs.  Tenant’s occupancy of any part of the Premises shall be presumptive
evidence, as against Tenant, that (A) Landlord has substantially completed
Landlord’s Work, and (B) Tenant has accepted possession of the Premises in their
then current condition, except for any Punch-List Items and other repairs which
Landlord is required to perform in accordance with the provisions of Article 8
hereof.
 
1.06. Access Prior to Commencement Date.  Prior to the Commencement Date but
after the Prime Landlord’s Consent shall have been fully-executed and delivered
and become effective, Tenant, its agents, employees and consultants may, upon
reasonable prior notice to Landlord, enter upon the Premises for the purpose of
making inspections of the Premises, taking measurements thereof and performing
Tenant’s Initial Work (as hereinafter defined), provided that (i) in connection
with Tenant’s Initial Work, Landlord may require Tenant to hire and use (at
Tenant’s expense) the architect and/or contractor(s) that Landlord used or is
using for Landlord’s Work, (ii) Landlord shall have the right to prohibit any
such entry, activities or work that Landlord, in good faith, determines is
interfering or will interfere with any of Landlord’s business or activities in
the Premises, including, without limitation, the performance of Landlord’s Work,
and (ii) any such entry or activities shall be subject to reasonable regulation
by Landlord.
 
1.07. Defined Terms.  All capitalized terms used in this Lease and not
specifically defined in this Lease shall have the respective meanings assigned
to those terms in the Prime Lease.
 
ARTICLE 2.
 
RENT
 
2.01. Rent and Additional Charges.  (a) “Additional Charges” means Tax Payments,
Operating Payments, Electric Charge and all other sums of money, other than
Fixed Rent, at any time payable by Tenant under this Lease, all of which
Additional Charges shall be deemed to be rent.
 
(b) “Premises RSF” means the entire RSF (as defined in the Prime Lease) of the
Premises which is agreed to be 36,250.
 
(c) “Rent” shall mean Fixed Rent and Additional Charges.
 
-3-

--------------------------------------------------------------------------------


2.02. Fixed Rent.  (a) The fixed rent (“Fixed Rent”) shall be as follows:
 
(i) for the period commencing on the Commencement Date (subject to Section
2.02(b) hereof) and ending on the day immediately preceding the fifth (5th)
anniversary of the Commencement Date, at the annual rate of One Million Four
Hundred Ninety-Four Thousand Seven Hundred Fifty and 00/100 Dollars
($1,494,750.00), payable in equal monthly installments of $124,562.50;
 
(ii) for the period commencing on the fifth (5th) anniversary of the
Commencement Date and ending on the day immediately preceding the tenth (10th)
anniversary of the Commencement Date, at the annual rate of One Million Six
Hundred Seventy-Six Thousand and 00/100 Dollars ($1,676,000.00), payable in
equal monthly installments of $139,666.67; and
 
(iii) for the period commencing on the tenth (10th) anniversary of the
Commencement Date and ending on the Expiration Date, at the annual rate of One
Million Eight Hundred Fifty-Seven Thousand Two Hundred Fifty and 00/100 Dollars
($1,857,250.00), payable in equal monthly installments of $154,770.84.
 
Fixed Rent shall be payable by Tenant in equal monthly installments in advance
on the Commencement Date (subject to Section 2.02(b) hereof) and on the first
day of each calendar month thereafter; provided, that Tenant shall pay, upon the
execution and delivery of this Lease by Tenant, the first full monthly
installment of Fixed Rent (the “Initial FR Payment”).  If the Start Date (as
hereinafter defined) is the first day of a month, then the Initial FR Payment
shall be credited toward such month’s required Fixed Rent payment.  If the Start
Date is not the first day of a month, then on the Rent Commencement Date, Tenant
shall pay a prorated portion of the Fixed Rent for the period from the Start
Date through the last day of such month, and the Initial FR Payment shall be
credited toward the first Fixed Rent thereafter becoming due.
 
(b) Notwithstanding anything to the contrary contained in this Lease, provided
that no monetary or material non-monetary Event of Default (as hereinafter
defined) is continuing, Tenant shall be entitled to an abatement of (i) one
hundred percent (100%) of the Fixed Rent payable for the period from the
Commencement Date to and including the day immediately preceding the date
occurring in the third (3rd) month after the Commencement Date which is the same
numerical date in the month as the Commencement Date, except that if no same
numerical date shall exist in such third (3rd) month, the last day of such third
(3rd) month, and (ii) fifty percent (50%) of the Fixed Rent payable for the
period commencing on the date (“Start Date”) which is the day immediately
following the last day of the abatement period referred to in the preceding
clause (i) to and including the day immediately preceding the date occurring in
the ninth (9th) month after the Commencement Date, which is the same numerical
date in the month as the Commencement date, except that if no same numerical
date shall exist in such ninth (9th) month, the last day of such ninth (9th)
month.  Notwithstanding anything herein contained to the contrary, in the event
that this Lease shall terminate by reason of an Event of Default occurring prior
to the Expiration Date, then a sum equal to the Unamortized Fraction (as
hereinafter defined) of all of the Fixed Rent that shall have been abated and
not paid by Tenant pursuant to the foregoing provisions of this Section 2.02(b)
shall immediately become due and payable by Tenant to Landlord.  The term
“Unamortized Fraction” as used herein, means a fraction, the numerator of which
is the number of days in the period from and including the date of the
occurrence of such Event of Default to and including the Expiration Date, and
the denominator of which is the number of days in the Term of this Lease.
 
-4-

--------------------------------------------------------------------------------


2.03. Tax Payments.  (a) “Base Tax Amount” means the Taxes (excluding any BID
Taxes) for the Tax Year commencing on July 1, 2010 and ending on June 30, 2011
(the “Base Tax Year”).  “BID Taxes”  means any taxes, assessments or charges
imposed upon or against the Project, Landlord or the owner of the Project solely
with respect to any business improvement district.
 
(b) “Taxes” shall have the meaning provided for such term in the Prime Lease.
 
(c) “Tax Year” means each period of 12 months, commencing on the first day of
July of each such period, in which occurs any part of the Term, or such other
period of 12 months occurring during the Term as hereafter may be adopted as the
fiscal year for real estate tax purposes of the City of New York.
 
(d) “Tenant’s Tax Share” means 4.90%, which has been computed on the basis of a
fraction, the numerator of which is the agreed RSF contained in the Premises as
set forth below and the denominator of which is the agreed RSF contained in the
Building as set forth below.  The parties agree that the rentable square foot
area of the Premises for purposes of computing Tenant’s Tax Share shall be
deemed to be 36,250 RSF and that the agreed rentable square foot area of the
Building for purposes of computing Tenant’s Tax Share shall be deemed to be
739,553 RSF.
 
(e) (i)   If Taxes for any Tax Year occurring after the Base Tax Year, shall
exceed the Base Tax Amount, commencing on July 1. 2011, Tenant shall pay to
Landlord (each, a “Tax Payment”) Tenant’s Tax Share of the amount by which Taxes
for such Tax Year are greater than the Base Tax Amount.  The Tax Payment for
each Tax Year shall be due and payable in installments in the same manner that
Taxes for such Tax Year are due and payable by the Prime Landlord, whether to
the City of New York, to a Superior Lessor, Superior Mortgagee or
otherwise.  Tenant shall pay Tenant’s Tax Share of each such installment within
thirty (30) days after the rendering of a statement therefor by Landlord to
Tenant (each, a “Tax Statement”), which statement may be rendered so as to
require Tenant’s Tax Share of Taxes to be paid by Tenant thirty (30) days prior
to the date such Taxes first become due.  The statement to be rendered by
Landlord shall set forth the computation of the Tax Payment, and any necessary
adjustment to Tax Payments previously paid shall be made as provided in Section
2.03(f) below.  If there shall be any increase in the Taxes for any Tax Year,
whether during or after such Tax Year, or if there shall be any decrease in the
Taxes for any Tax Year, the Tax Payment for such Tax Year shall be appropriately
adjusted and paid or refunded, as the case may be, in accordance herewith.  In
no event, however, shall Taxes be reduced below the Base Tax Amount.
 
-5-

--------------------------------------------------------------------------------


(ii) If and to the extent that pursuant to the Prime Lease, the Prime Landlord
requires the tenant thereunder to pay Tenant’s Tax Payments (as defined in
the  Prime Lease) in monthly installments, then Landlord shall have the right,
at any time, to require that Tenant’s Tax Payments be paid by Tenant in monthly
installments.  If Landlord exercises such right, then the following provisions
of this clause (ii) shall govern (in lieu of clause (i) above):  “If Taxes for
any Tax Year, including the Tax Year in which the Commencement Date occurs,
shall exceed the Base Tax Amount, commencing on July 1, 2011, Tenant shall pay
to Landlord (each, a “Tax Payment”) Tenant’s Tax Share of the amount by which
Taxes for such Tax Year are greater than the Base Tax Amount.  Landlord shall
endeavor to furnish to Tenant, no later than thirty (30) days prior to the
commencement of each Tax Year, a statement setting forth the computation of
Landlord’s estimate of the Tax Payment for such Tax Year (each, a “Tax
Statement”), which computation shall be based upon the tax bills rendered by the
applicable taxing authority; provided, that if such tax bills are not available,
such computation shall be based upon the tax bills for the previous Tax Year and
Prime Landlord’s reasonable good faith estimate of any increase
thereto.  Promptly after Landlord’s receipt of the actual tax bill and Prime
Landlord’s revised statement of the computation of the Tax Payment (as defined
in the Prime Lease) owing by Landlord under the Prime Lease, Landlord will
furnish to Tenant a revised statement, together with a copy of the tax bill,
setting forth the computation of the Tax Payment, and any necessary adjustment
to Tax Payments previously paid by Tenant shall be made as provided in Section
2.03(f) below.  Tenant shall pay to Landlord on the first day of each month
during such Tax Year, an amount equal to 1/12th of Landlord’s reasonable good
faith estimate of the Tax Payment for such Tax Year, based on Prime Landlord’s
estimate of the Taxes for such Tax Year.  If Landlord shall not furnish any such
estimate for a Tax Year or if Landlord shall furnish any such estimate for a Tax
Year subsequent to the commence­ment thereof, then (i) until the first day of
the month following the month in which such estimate is furnished to Tenant,
Tenant shall pay to Landlord on the first day of each month an amount equal to
the monthly sum payable by Tenant to Landlord under this Section 2.03(e) in
respect of the last month of the preceding Tax Year; (ii) after such estimate is
furnished to Tenant, Landlord shall notify Tenant whether the installments of
the Tax Payment previously made for such Tax Year were greater or less than the
installments of the Tax Payment to be made in accordance with such estimate, and
(x) if there is a deficiency, Tenant shall pay the amount thereof within twenty
(20) days after demand therefor, or (y) if there is an overpayment, Landlord
shall credit the amount thereof against the next succeeding installments of the
Tax Payment; and (iii) on the first day of the month following the month in
which such estimate is furnished to Tenant and monthly thereafter throughout
such Tax Year, on the first day of each month, Tenant shall pay to Landlord an
amount equal to 1/12th of the Tax Payment shown on such estimate.  Landlord may,
during each Tax Year, furnish to Tenant a revised statement of Landlord’s
estimate of the Tax Payment for such Tax Year, and in such case, the Tax Payment
for such Tax Year shall be adjusted and paid or credited as the case may be,
substantially in the same manner as provided in the preceding sentence.”
 
(iii) After the end of each Tax Year Landlord shall furnish to Tenant a
statement of Tenant’s Tax Payment for such Tax Year (and shall endeavor to do so
within two hundred ten (210) days after the end of each Tax Year).  If such
statement shall show that the sums paid by Tenant, if any, under this Section
2.03(e) exceeded the Tax Payment to be paid by Tenant for the applicable Tax
Year, Landlord shall credit the amount thereof against the next succeeding
installments of Rent, provided that if the overcharge amount exceeds five
percent (5%) of the Tax Payment for the relevant Tax Year, Landlord shall pay
interest on the amount of the overcharge at the Prime Rate (as defined in the
Prime Lease) from the date that the final Tax Statement with respect to the
applicable Tax Payment was delivered to Tenant until the date that Landlord
reimburses Tenant for such overcharge or credits the amount of the overcharge
against the next due installments of Rent; provided, however, that Landlord
shall be required to pay Tenant such interest on such overcharge only if and to
the extent that the Prime Landlord pays such interest on such overcharge to
Landlord unless Landlord has paid the correct amount to the Prime Landlord and
Tenant has overpaid Tenant’s Tax Payment.  If such statement shall show that the
sums so paid by Tenant were less than the Tax Payment to be paid by Tenant for
such Tax Year, Tenant shall pay the amount of such deficiency within twenty (20)
days after demand therefor.  If there shall be any increase in the Taxes for any
Tax Year, whether during or after such Tax Year, or if there shall be any
decrease in the Taxes for any Tax Year, the Tax Payment for such Tax Year shall
be appropriately adjusted and paid or credited, as the case may be, in
accordance herewith.  In no event, however, shall Taxes be reduced below the
Base Tax Amount.
 
-6-

--------------------------------------------------------------------------------


(f) If Landlord shall receive a refund from the Prime Landlord of Tax Payments
(as defined in the Prime Lease) made by Landlord to the Prime Landlord pursuant
to the Prime Lease for any Tax Year for which Tenant shall have made any Tax
Payment to Landlord, Landlord shall credit against the next succeeding
installments of the Rent Tenant’s equitable share of the net refund as
reasonably computed by Landlord (after deducting from such refund Landlord’s
reasonable out-of-pocket costs and expenses of obtaining the same, including,
without limitation, appraisal, accounting, administrative and legal fees and
disbursements); provided, that the amount of such credit to Tenant shall in no
event exceed Tenant’s Tax Payment paid for such Tax Year.
 
(g) If the Taxes comprising the Base Tax Amount are reduced as a result of an
appropriate proceeding or other­wise, the Taxes as so reduced shall for all
purposes be deemed to be the Base Tax Amount and Landlord shall notify Tenant of
the amount by which the Tax Payments previously made were less than the Tax
Payments required to be made under this Section 2.03, and Tenant shall pay the
deficiency within twenty (20) days after demand therefor.  Landlord shall have
no obligation and Tenant shall have no right to institute or cause or require
the Prime Landlord or any other party to institute any proceedings seeking the
reduction of Taxes for any Tax Year.
 
2.04. Operating Payments.  (a) “Base Operating Amount” means the Operating
Expenses for the Base Operating Year.
 
(b) “Base Operating Year” means calendar year 2010.
 
(c) “Landlord’s Statement” means a notice from Landlord to Tenant, setting forth
the Operating Payment payable by Tenant for a specified Operating Year.
 
(d) “Operating Expenses” shall have the meaning provided for such term in the
Prime Lease.
 
(e) “Operating Year” means each calendar year in which occurs any part of the
Term.
 
(f) “Tenant’s Operating Share” means 5.03%, which has been computed on the basis
of a fraction, the numerator of which is 36,250 RSF, being the agreed RSF of the
Premises for purposes of computing Tenant’s Operating Share and the denominator
of which is the agreed RSF contained in the Building.  The parties agree that
the agreed rentable square foot area of the Building for purposes of computing
Tenant’s Operating Share shall be deemed to be 720,360 RSF.
 
-7-

--------------------------------------------------------------------------------


(g) For each Operating Year following the Base Operating Year, Tenant shall pay
(each, an “Operating Payment”) Tenant’s Operating Share of the amount, if any,
by which Operating Expenses for such Operating Year exceed the Base Operating
Amount.
 
(h) If during any Operating Year (including the Base Operating Year) (i) any
rentable space in the Building above the ground floor shall be unoccupied,
and/or (ii) the tenant or occupant of any space in the Building above the ground
floor undertook to perform work or services in lieu of having the Prime Landlord
perform the same and the cost thereof would have been included in Operating
Expenses, then, in any such event, the amounts included in Operating Expenses
for such period which vary based on occupancy may be increased by the Prime
Landlord in accordance with the terms of the Prime Lease to reflect the
Operating Expenses that would have been incurred if one hundred percent (100%)
of such space in the Building above the ground floor had been occupied or if the
Prime Landlord had performed such work or services, as the case may be, and such
increased Operating Expenses shall be used for determining Tenant’s Operating
Payment pursuant to this Lease.
 
(i) Landlord may furnish to Tenant prior to the commencement of each Operating
Year, a statement setting forth Landlord’s estimate of the Operating Payment for
such Operating Year, based on Prime Landlord’s estimate of Operating Expenses
for such Operating Year.  Tenant shall pay to Landlord on the day which is the
first day of each month during such Operating Year, an amount equal to 1/12th of
such estimate of the Operating Payment for such Operating Year.  If Landlord
shall not furnish any such estimate for an Operating Year or if Landlord shall
furnish any such estimate for an Operating Year subsequent to the commencement
thereof, then (A) until the day which is the first day of the month following
the month in which such estimate is furnished to Tenant, Tenant shall pay to
Landlord on the day which is the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this Section 2.04 in respect of
the last month of the preceding Operating Year; (B) after such estimate is
furnished to Tenant, Landlord shall notify Tenant whether the installments of
the Operating Payment previously made for such Operating Year were greater or
less than the installments of the Operating Payment to be made in accordance
with such estimate, and (x) if there is a deficiency, Tenant shall pay the
amount thereof within twenty (20) days after demand therefor, or (y) if there is
an overpayment, Landlord shall credit the amount thereof against the next
succeeding installments of Rent; and (C) on the date which is the first day of
the month following the month in which such estimate is furnished to Tenant and
monthly thereafter throughout such Operating Year, on such date which is the
first day of each month, Tenant shall pay to Landlord an amount equal to 1/12th
of the Operating Payment shown on such estimate.  Landlord may, during each
Operating Year, furnish to Tenant a revised statement of Landlord’s estimate of
the Operating Payment for such Operating Year, and in such case, the Operating
Payment for such Operating Year shall be adjusted and paid or credited as the
case may be, substantially in the same manner as provided in the preceding
sentence.
 
-8-

--------------------------------------------------------------------------------


(j) Landlord shall furnish to Tenant a Landlord’s Statement for each Operating
Year (and shall endeavor to do so within one hundred fifty (150) days after the
end of each Operating Year), provided that Landlord shall have received a
“Landlord’s Statement” (as defined in the Prime Lease) from Prime Landlord
pursuant to the Prime Lease for such Operating Year.  If Landlord’s Statement
shall show that the sums paid by Tenant, if any, under Section 2.04(i) exceeded
the Operating Payment to be paid by Tenant for the applicable Operating Year,
Landlord shall credit the amount of such excess against the next succeeding
installments of Rent, provided that if the overcharge amount exceeds five
percent (5%) of the Operating Payment for the relevant Operating Year, Landlord
shall pay interest on the amount of the overcharge at the Prime Rate from the
date that the final Landlord’s Statement with respect to the applicable
Operating Payment was delivered to Tenant until the date that Landlord credits
the amount of the overcharge against the next due installments of Rent (or until
the date that Landlord reimburses Tenant for such overcharge, whichever occurs
earlier); provided, however, that Landlord shall be required to pay Tenant such
interest on such overcharge only if and to the extent that the Prime Landlord
pays such interest on such overcharge to Landlord unless Landlord has paid the
correct amount to the Prime Landlord and Tenant has overpaid Tenant’s Operating
Payment.  If the Landlord’s Statement shall show that the sums so paid by Tenant
were less than the Operating Payment to be paid by Tenant for such Operating
Year, Tenant shall pay the amount of such deficiency within twenty (20) days
after demand therefor.
 
2.05. Tax and Operating Provisions.  (a) In any case provided in Section 2.03 or
Section 2.04 in which Tenant is entitled to a credit against the next succeeding
installments of Rent, if this Lease shall expire before any such credit shall
have been fully applied, then, Landlord shall promptly refund to Tenant the
unapplied balance of such credit after first applying same to any amounts then
due and payable by Tenant pursuant to this Lease.  Nothing in this Article 2
shall be construed so as to result in a decrease in the Fixed Rent.
 
(b) Landlord’s failure to render or delay in rendering a Landlord’s Statement
with respect to any Operating Year or any component of the Operating Payment
shall not prejudice Landlord’s right to thereafter render a Landlord’s Statement
with respect to any such Operating Year or any such component, nor shall the
rendering of a Landlord’s Statement for any Operating Year prejudice Landlord’s
right to thereafter render a corrected Landlord’s Statement for such Operating
Year; provided, that if Landlord shall fail to furnish a Landlord’s Statement
with respect to any Operating Year within twenty-seven (27) months following the
end of such Operating Year, then Landlord shall be deemed to have irrevocably
waived its right furnish a Landlord’s Statement with respect to such Operating
Year.  Landlord’s failure to render or delay in rendering any statement with
respect to any Tax Payment or installment thereof shall not prejudice Landlord’s
right to thereafter render such a statement, nor shall the rendering of a
statement for any Tax Payment or installment thereof prejudice Landlord’s right
to thereafter render a corrected statement therefor; provided, that if Landlord
shall fail to furnish any statement with respect to any Tax Payment within
twenty-seven (27) months following the end of the Tax Year with respect to which
such Tax Payment is due, then Landlord shall be deemed to have irrevocably
waived its right furnish such statement with respect to such Tax Payment.
 
(c) If the Building shall be condominiumized, then Tenant’s Operating Payments
and Tax Payments shall, if necessary, be equitably adjusted such that Tenant
shall thereafter continue to pay the same share of the Taxes and Operating
Expenses of the Building as Tenant would pay in the absence of such
condominiumization.
 
-9-

--------------------------------------------------------------------------------


(d) Each Tax Payment in respect of a Tax Year, and each Operating Payment in
respect of an Operating Year, which ends after the expiration or earlier
termination of this Lease, and any tax refund pursuant to Section 2.03(f), shall
be prorated to correspond to that portion of such Tax Year or Operating Year
occurring during the term of this Lease.
 
2.06. Electric Charges.  (a)  Pursuant to the Prime Lease, Landlord purchases
from the Prime Landlord or from a meter company designated by Prime Landlord all
electricity consumed, used or to be used in the Premises.  If, during the Term,
Landlord receives any bill or bills for electricity used at (and only at) the
Premises, Landlord may send a copy of each such bill to Tenant, and Tenant shall
pay to Landlord as Additional Charges the charges (“Electric Charges”) set forth
in such bill within twenty (20) days after Landlord’s rendition of such
bill.  Landlord represents that the Premises is separately metered for
electricity under the Prime Lease, and the metered electricity charges
applicable solely to the Premises are obtainable from the bills or statements
rendered by Prime Landlord or its designated meter company.  The charges to
Tenant for such electricity shall be determined as set forth in Section 2.06(b)
of the Prime Lease.  Except as shown on Tenant’s approved plans and
specifications for the work to prepare the Premises for Tenant’s initial
occupancy, Tenant shall make no changes or additions to the electrical
equipment, wiring and/or appliances in the Premises without (i) the prior
written consent of the Prime Landlord, and (ii) the prior written consent of
Landlord, which consent of Landlord shall be treated as a request by Tenant to
Landlord for the performance of Alterations, and accordingly, such consent shall
be given or withheld by Landlord in accordance with the terms of Section 4.01
hereof.
 
(b) In the event that the Prime Landlord exercises any right it has pursuant to
the Prime Lease to discontinue furnishing electricity to the Premises, then
Landlord shall give notice to Tenant of same, and Tenant shall apply within five
(5) Business Days to the appropriate public utility company servicing the
Building for direct electric service (and diligently and continuously pursue
obtaining such direct electric service) and bear all costs and expenses
necessary to comply with all rules and regulations of such public utility
company pertinent thereto.  Upon the commencement of such direct service, Prime
Landlord and/or the meter company designated by Prime Landlord shall be relieved
of any further obligation to furnish electricity to Tenant pursuant to this
Lease.
 
(c) If Landlord is billed by Prime Landlord for any Additional Charges pursuant
to Section 2.06(e) of the Prime Lease, to the extent such charges are applicable
to the Premises, Tenant will pay such  charges to Landlord within twenty (20)
days after being billed therefor by Landlord, which bill shall be accompanied by
a copy of applicable bill for such charges rendered by Prime Landlord to
Landlord.
 
(d) Tenant shall at all times comply with the rules and regulations of the
utility company supplying electricity to the Building and/or the
Premises.  Tenant shall not use any electrical equipment which would exceed the
capacity of the heaters of the Building or the risers or wiring serving the
Building or which would interfere with electrical service to other tenants or
occupants of the Building.
 
-10-

--------------------------------------------------------------------------------


(e) At Tenant’s option and request, Prime Landlord may furnish and install all
replacement lighting, tubes, lamps, bulbs and ballasts required in the Premises,
and Tenant shall pay to Prime Landlord or its designated contractor upon demand
Landlord’s then established Building standard charges therefor, and in such
event, Tenant shall pay to Prime Landlord or its designated contractor within
thirty (30) days after written demand the then established Building standard
charges therefor of Prime Landlord or its designated contractor, as the case may
be, at the Building’s standard rates.
 
2.07. Manner of Payment.  Tenant shall pay all Rent as the same shall become due
and payable under this Lease by wire transfer or so-called electronic Automated
Clearing House (ACH) transfers of immediately available federal funds or by
check (subject to collection) drawn on a financial institution that is or clears
through a New York Clearing House Association member bank, in each case at the
times provided herein without notice or demand and without setoff, deduction or
counterclaim (except as otherwise expressly provided in this Lease).  All Rent
shall be paid in lawful money of the United States to Landlord at its office or
such other place as Landlord may from time to time designate.  In addition to
all other rights and remedies Landlord may have under this Lease, if any Rent
that is due and payable is not paid within five (5) Business Days after the due
date therefor, Tenant shall pay to Landlord, as Additional Charges, an amount
equal to five (5) cents for each dollar overdue in order to defray Landlord’s
administrative and other costs in connection therewith.  In addition, Tenant
shall pay to Landlord from time to time, upon Landlord’s demand, interest on all
past due Rent, including, without limitation, the foregoing late charge, from
the date when such Rent became due to the date of Landlord’s receipt thereof at
an annual rate of interest equal to the lesser of (a) one and one-half (1.5%)
percent per month or (b) the maximum rate permitted by law.  Notwithstanding the
foregoing, Landlord shall not impose any such late charge or interest with
respect to any past due Rent unless Landlord shall have first given Tenant
written notice of Tenant’s failure to have paid such past due Rent and Tenant
shall have failed to pay the same within five (5) Business Days after the giving
of such notice by Landlord; provided, however, that Tenant shall not be entitled
to such notice more than once in any one-year period, and accordingly, if
Landlord shall give such notice to Tenant with respect to any past due Rent,
then Tenant shall not be entitled to be given such notice with respect to any
Rent that thereafter becomes past due (and late charges and interest thereon
shall apply without Landlord’s having to give Tenant notice of such past due
Rent), if the due date for such past due Rent shall have occurred within one
year after the due date for the last past due Rent for which Landlord gave
Tenant such notice.  Any Additional Charges for which no due date is specified
in this Lease shall be due and payable on the twentieth (20th) day after the
date of invoice.
 
ARTICLE 3.
 
PERFORMANCE OF PRIME LANDLORD’S OBLIGATIONS
 
3.01.  Notwithstanding anything to the contrary contained except as otherwise
expressly provided in this Lease, Landlord shall have no obligation to comply
with any Laws, perform any work, or provide any services (including, but not
limited to elevator service, cleaning, hot or cold water, heat, steam,
ventilation and air-conditioning, condenser water, electricity, utilities,
Building security, and any other Landlord Services (as defined in the Prime
Lease)) or make any repairs in or to the Premises or the Building whatsoever, or
to maintain any insurance required to be maintained by the Prime Landlord or the
tenant under the  Prime Lease,
-11-

--------------------------------------------------------------------------------


nor shall Landlord be obligated to perform any other obligation which is the
obligation of the Prime Landlord under the Prime Lease.  While Tenant is
entitled to receive for the Premises all of the services, utilities and repairs
that the Prime Landlord is required to provide to the 19th Floor Premises (as
defined in the Prime Lease) pursuant to the Prime Lease, nevertheless, Tenant
agrees that such services, utilities and repairs are to be supplied by the Prime
Landlord and not by Landlord.  If the Prime Landlord shall fail to perform any
such services and/or repair obligations or shall fail to comply with any of the
provisions of the Prime Lease, Landlord, except for its obligations expressly
hereinafter set forth in this Section 3.01, shall have no liability to Tenant by
reason of such failure by Prime Landlord; provided, however, that if any such
failure by Prime Landlord shall materially interfere with the operation of
Tenant’s permitted business in the Premises or results in material additional
costs or material inconvenience to Tenant, Landlord shall, at the written
request of Tenant, and at Tenant’s expense, use commercially reasonable, good
faith efforts to cause the Prime Landlord to so comply, provided that, if
Landlord shall fail to exercise such efforts and Landlord shall not commence
exercising such efforts within ten (10) days after notice by Tenant, then,
Tenant shall have the right, after notice to Landlord, to exercise Landlord’s
rights against the Prime Landlord under the Prime Lease in the name of Landlord
in order to cause Prime Landlord to so comply with its obligations; the
foregoing, however, shall not be construed to require Landlord to commence any
action or proceeding against the Prime Landlord to enforce any of Prime
Landlord’s obligations, except that if Tenant cannot bring such an action or
proceeding in its own name due to lack of privity or otherwise, then Landlord
shall, at Landlord’s option, either permit Tenant, at Tenant’s expense, to bring
such action or proceeding in the name of Landlord (and Landlord shall execute
such authorizations as are reasonably required for such purpose) or itself bring
such action or proceeding against Prime Landlord at Tenant’s expense, and Tenant
agrees to cooperate with Landlord in all reasonable respects in connection with
any such action or proceeding brought by Landlord, and Landlord agrees to
cooperate with Tenant in all reasonable respects in connection with any such
action or proceeding brought by Tenant, including, without limitation, the
execution of documents in connection with any litigation or arbitration
commenced by Tenant in Landlord’s name, provided that, in all cases, Tenant
shall pay to Landlord (and Tenant hereby covenants and agrees to pay to
Landlord), from time to time, within twenty (20) days after Landlord’s rendition
of a bill, all reasonable out-of-pocket costs incurred by Landlord in performing
any of Landlord’s obligations under this Section 3.01 (including, without
limitation, reasonable attorneys’ fees and disbursements) and shall indemnify
Landlord (and hereby agrees to indemnify Landlord) against any loss, liability,
costs, damage or expense (including reasonable attorney’s fees) arising out of
the exercise of such rights or the prosecution of such arbitration or
litigation.  Landlord shall be under no liability to Tenant in the event of the
failure by the Prime Landlord to supply any services, utilities or repairs or
otherwise perform any of Prime Landlord’s obligations under the Prime Lease,
except that (a) if by reason of any such failure by the Prime Landlord, Landlord
shall receive an abatement of Fixed Rent and/or Additional Charges under the
Prime Lease in respect of all or part of the 19th Floor Premises during the Term
of this Lease, Tenant shall likewise be entitled to an abatement of Fixed Rent
and/or Additional Charges hereunder in proportion to such abatement received by
Landlord under the Prime Lease in respect of the 19th Floor Premises (e.g., if
by reason of such failure by Prime Landlord, Landlord, as the tenant under the
Prime Lease, shall receive an abatement of thirty (30%) percent of the Fixed
Rent payable by Landlord in respect of the 19th Floor Premises, then Tenant
shall be entitled to a thirty (30%) percent abatement of the Fixed Rent payable
by Tenant under this Lease in respect of the Premises); and (b) Landlord will
not do anything that causes the Prime Landlord to be relieved of any of its
obligations under the Prime Lease to provide any services, utilities or repairs
to the Premises demised hereunder.
 
-12-

--------------------------------------------------------------------------------


ARTICLE 4.
 
ALTERATIONS; TENANT COVENANTS
 
4.01. Alterations.  (a) Tenant shall make no improvements, changes,
installations, or alterations in or to the Premises (“Alterations”) without (i)
Landlord’s prior written approval and (ii) the prior written approval of the
Prime Landlord, if and to the extent that such approval of the Prime Landlord is
required to be obtained pursuant to the terms of the Prime Lease.  “Material
Alteration” means an Alteration that (i) is not limited to the interior of the
Premises or which affects the exterior (including the outside appearance) of the
Building, (ii) is structural or affects the strength of the Building, (iii)
adversely affects the usage or the proper functioning of any of the Building
systems, (iv) requires a change to the Building’s certificate of occupancy, (v)
is a Specialty Installation (as defined in the Prime Lease) or has been
consented to or approved by the Prime Landlord on the condition or subject to
the requirement that such Alteration be removed at or prior to the expiration or
sooner termination of this Lease or the expiration or sooner termination of the
Prime Lease, or (vi) except for Tenant’s Initial Work (as hereinafter defined),
materially alters or changes the existing layout, finishing, partitioning, or
number of rooms or offices in the Premises.  Notwithstanding the foregoing,
Tenant, subject to obtaining the prior written consent of Landlord, which
consent is not to be unreasonably withheld or delayed, may make non-Material
Alterations that cost less than One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00) (exclusive of the costs of Decorative Work and items constituting
Tenant’s Property), in the aggregate, for each such non-Material Alteration or a
series of non-Material Alterations which are part of a related project, provided
that (A) Tenant delivers to Landlord notice of Tenant’s request for Landlord’s
consent to such Alterations together with detailed plans and specifications for
such Alterations as required in Section 4.01(b), (B) Tenant delivers to Landlord
such other information as Landlord may reasonably request in connection with
Landlord’s determining whether to consent to such Alterations, (C) Prime
Landlord shall have issued its written consent to such Alterations, if Prime
Landlord’s consent to such Alterations is required under the Prime Lease, and
(D) Tenant shall conform to the other applicable requirements of this Section
4.01.  In determining whether to grant its consent to any Alterations pursuant
to the immediately preceding sentence, Landlord may consider the
creditworthiness of Tenant and Guarantor to pay for, perform and complete such
Alterations in accordance with the terms of this Lease.  Landlord’s approval
shall not be required for purely decorative Alterations (i.e., painting,
carpeting, wall-covering and finish work) which do not require the preparation
and filing of plans to obtain a building permit (collectively, “Decorative
Work”).
 
(b) Tenant, in connection with any Alteration, shall comply with the Alteration
Rules and Regulations attached.  Tenant shall not proceed with any Alteration
unless and until (i) Tenant causes to be prepared and submitted to Landlord,
detailed plans and specifications for such Alterations (excluding Decorative
Work), (ii) if and to the extent Landlord’s approval or consent to such
Alterations is required under Section 4.01(a) hereof, Tenant obtains such
approval or consent in writing, and (iii) the Prime Landlord approves in writing
such plans and specifications, if and to the extent such approval is required
pursuant to the terms of the Prime Lease. Landlord agrees that, with respect to
any final plans and specifications for Alterations performed by Tenant, Landlord
shall, within ten (10) Business Days (or, with respect to resubmissions, five
(5) Business Days) following Landlord’s receipt of complete and coordinated
final Tenant’s plans for the performance of such Alterations submit the same to
the Prime Landlord for its approval.  Any review or approval by Landlord or
Prime Landlord of plans and specifications with respect to any Alteration is
solely for Landlord’s or Prime Landlord’s benefit, as the case may be, and
without any representation or warranty to Tenant with respect to the adequacy,
correctness or efficiency thereof, its compliance with Laws or
otherwise.  Landlord’s consent or approval to any Alterations proposed by Tenant
shall not relieve Tenant of the obligation to obtain the consent of the Prime
Landlord to such proposed Alterations, if and to the extent such consent or
approval of the Prime Landlord is required pursuant to the terms of the Prime
Lease.  For purposes of this Lease, no consent of Prime Landlord or Landlord
shall be effective unless in writing and signed by Prime Landlord or Landlord,
as the case may be.
 
-13-

--------------------------------------------------------------------------------


(c) Tenant shall pay to Landlord within twenty (20) days after demand, (i)
Landlord’s actual reasonable out-of-pocket costs and expenses (including,
without limitation, the fees of any architects, engineers, consultants or agents
employed by Landlord for reviewing plans and specifications and inspecting any
Alterations, and (ii) all costs, expenses and charges that Landlord is required
to pay to the Prime Landlord pursuant to Section 4.01(c) of the Prime Lease with
respect to any Alterations made by or on behalf of Tenant.
 
(d) In connection with any Alterations made or proposed to be made by or on
behalf of Tenant, Tenant shall comply with all of the terms and conditions of
the Prime Lease relating to Alterations, as if such Alterations were being made
by the tenant under the Prime Lease, and without limiting the generality of the
foregoing compliance, (i) prior to commencing any Alterations, Tenant shall
obtain Prime Landlord’s approval for such Alterations, if and to the extent
required by the  Prime Lease; (ii) Tenant shall obtain and maintain in force for
the benefit of Prime Landlord and Landlord all insurance coverages required by
the Prime Lease relating to such Alterations; (iii) Tenant shall deliver to
Prime Landlord all plans, specifications, “as-built” plans, permits,
certificates and other documents relating to such alterations as and when
required by the Prime Lease (and shall simultaneously deliver duplicate copies
thereof to Landlord); (iv) deliver to Prime Landlord any cash deposit, letter of
credit or other security and/or deliveries that the tenant under the Prime Lease
is required to deliver pursuant to Section 4.01(d) of the Prime Lease and
otherwise comply with the provisions of said Section; and (v) all contractors,
architects, engineers and other professionals used by Tenant in connection with
any Alterations shall be Approved Contractors (as defined  in the Prime Lease)
or shall otherwise be approved in writing by Prime Landlord.  For any
Alterations for which Landlord’s consent is not required hereunder, Landlord
shall not require Tenant to provide performance or completion bonds or other
additional security to Landlord, unless and to the extent that such bonds and/or
additional security is required by Prime Landlord in accordance with the rights
of Prime Landlord under the Prime Lease.
 
(e) Tenant shall cause Landlord (and any designees of Landlord of which Landlord
shall have given notice to Tenant) to be named as additional insured(s) on all
insurance required to be maintained in favor of Prime Landlord pursuant to the
Prime Lease in connection with the making of any Alterations by or on behalf of
Tenant (in connection with any builders risk or property insurance so obtained
by Tenant, Landlord shall be insured as its interest may appear).  Tenant shall
deliver to Landlord and Prime Landlord certificates of insurance evidencing such
coverage as required hereby and by the  Prime Lease, in the form required by the
Prime Lease.
 
-14-

--------------------------------------------------------------------------------


(f) Should any mechanics’ or other liens be filed against any portion of the
Building or the Project (as defined in the Prime Lease) by reason of the acts or
omissions of, or because of a claim against, Tenant or anyone claiming under or
through Tenant, Tenant shall cause the same to be canceled or discharged of
record by bond or otherwise within twenty (20) days after notice from
Landlord.  If Tenant shall fail to cancel or discharge said lien or liens within
said 20-day period, Landlord may cancel or discharge the same and, Tenant shall
reimburse Landlord for all costs incurred in canceling or discharging such
liens, together with interest thereon at the Interest Rate (as defined in the
Prime Lease) from the date incurred by Landlord to the date of payment by
Tenant, such reimbursement to be made within twenty (20) days after receipt by
Tenant of a written statement from Landlord as to the amount of such
costs.  Tenant shall indemnify and hold Landlord harmless from and against all
costs (including, without limitation, attorneys’ fees and disbursements and
costs of suit), losses, liabilities or causes of action arising out of or
relating to any Alteration, including, without limitation, any mechanics’ or
other liens asserted in connection with such Alteration except to the extent
resulting from Landlord’s gross negligence or willful misconduct.
 
4.02. Landlord’s and Tenant’s Property.  (a) All fixtures, equipment,
improvements and appurtenances attached to or built into the Premises, whether
or not at the expense of Tenant (collectively, “Fixtures”), shall be and remain
a part of the Premises and shall not be removed by Tenant, except as otherwise
provided in this Lease.  All Fixtures constituting Tenant’s Improvements and
Betterments shall be the property of Tenant during the Term and, upon expiration
or earlier termination of this Lease, shall become the property of Landlord, and
upon the expiration or earlier termination of the Prime Lease, shall become the
property of Prime Landlord.  All Fixtures other than Improvements and
Betterments shall, upon installation, be the property of Landlord, subject to
the rights of Prime Landlord under the Prime Lease.  “Tenant’s Improvements and
Betterments” means (i) all Fixtures, if any, installed at the expense of Tenant,
whether installed by Tenant or by Landlord, and (ii) all carpeting affixed to
the Premises (other than non-affixed area rugs).  To the extent permitted or
required by the Prime Lease: (i) all Fixtures made at Tenant’s expense shall be
deemed owned by Tenant for the purposes of income taxes and Tenant shall have
the right to depreciate the cost of such Fixtures, and (ii) in no event shall
any Tenant’s Property be deemed Fixtures.
 
(b) All movable partitions, business and trade fixtures, machinery and
equipment, and all furniture, furnishings, supplies and other articles of
movable personal property owned by Tenant and located in the Premises
(collectively, “Tenant’s Property”) shall be and shall remain the property of
Tenant and may be removed by Tenant at any time during the Term; provided, that
if any Tenant’s Property is removed, Tenant shall repair any damage to the
Premises or to the Building resulting from the installation and/or removal
thereof.  Tenant may finance any of its movable trade fixtures, furniture and
business machines (excluding any of the FF&E, as hereinafter defined), and for
such purpose, provided that no Event of Default hereunder is continuing,
Landlord shall sign and deliver to Tenant’s lenders waivers of Landlord’s lien
against such financed assets, provided that such waivers shall be in form and
substance reasonably satisfactory to Landlord, and in no event shall Landlord be
required to permit any such lender access to the Premises after the expiration
or sooner termination of this Lease, nor shall any of such waivers provide for a
reduction or abatement of any of the obligations of Tenant or rights of Landlord
under this Lease.
 
-15-

--------------------------------------------------------------------------------


(c) At or before the Expiration Date, or within two (2) Business Days after any
earlier termination of this Lease, Tenant, at Tenant’s expense, shall remove
Tenant’s Property from the Premises (except such items thereof as Landlord shall
have expressly permitted to remain, which shall become the property of
Landlord), and Tenant shall repair any damage to the Premises or the Building
resulting from any installation and/or removal of Tenant’s Property.  Any items
of Tenant’s Property which remain in the Premises after the Expiration Date, or
more than two (2) Business Days after an earlier termination of this Lease, may,
at the option of Landlord, be deemed to have been abandoned, and may be retained
by Landlord as its property or disposed of by Landlord or Prime Landlord,
without accountability to Tenant in such manner as Landlord or Prime Landlord
shall determine, and Tenant shall reimburse Landlord, within thirty (30) days
after demand therefor, for Landlord’s reasonable actual out-of-pocket costs in
connection therewith and shall pay to Landlord all amounts that Landlord shall
become liable to pay to Prime Landlord (in the event of the expiration or
earlier termination of the Prime Lease) pursuant to Section 4.02(c) of the Prime
Lease for costs incurred by Prime Landlord in connection with any Tenant’s
Property not timely removed by Tenant from the Premises.
 
(d) At or before the expiration or earlier termination of this Lease, Tenant
shall be required to remove from the Premises all Alterations made by or on
behalf of Tenant or any Tenant Party (as hereinafter defined) in or to the
Premises and otherwise restore the Premises, if and to the extent that the
tenant under the Prime Lease would be required to cause such removal or make
such restoration at or before the expiration or sooner termination of the Prime
Lease, and such removal and restoration shall be performed by Tenant in
compliance with the applicable terms of this Lease and the Prime Lease;
provided, however, that Tenant shall not remove any Alterations in the Premises
if Landlord, prior to or upon the expiration or earlier termination of this
Lease, gives notice to Tenant, directing Tenant not to remove such particular
Alterations as Landlord shall have identified in such notice, and Tenant shall
have no liability hereunder by reason of Tenant’s failure to remove such
Alterations so specified by Landlord.  Nothing contained herein shall require
Tenant to remove any Alterations at the end of the term of this Sublease, other
than (i) “Specialty Installations” (as described in paragraph 4.02(d) of the
Prime Lease) made by Tenant or any Tenant Party and (ii) any Alteration for
which Landlord or Prime Landlord shall have given its consent to such Alteration
on the condition or subject to the requirement that such Alteration be removed
prior to the expiration or sooner termination of this Lease or the Prime Lease,
and in no event shall Tenant be required to remove any Alterations made in the
Premises prior to the Commencement Date of this Sublease, unless and to the
extent any of such Alterations shall have been altered or changed during the
Term by Tenant or any Tenant Party, in which case, Tenant shall be required to
remove the same prior to the expiration or sooner termination of the Term if
they constitute “Special Installations” under the Prime Lease or if such removal
was a condition to Tenant’s obtaining Landlord’s or Prime Landlord’s consent to
the making of any such alterations or changes by Tenant or any Tenant Party.  If
Tenant shall be required to remove any Alteration prior to the expiration or
sooner termination of the Term, Tenant shall repair any damage caused by such
removal and restore the portion(s) of the Premises affected by such removal to
the condition existing immediately prior to the making of such Alteration.
 
-16-

--------------------------------------------------------------------------------


(e) Notwithstanding anything herein contained to the contrary, Tenant shall not
have the right to install any raised flooring in the Premises without the prior
written consent of Landlord, which consent Landlord may withhold in its sole and
absolute discretion, for any reason or no reason, regardless whether Prime
Landlord may have consented thereto.
 
(f) Access.  Landlord and persons authorized by Landlord shall have the right,
upon not less than 24 hours’ prior notice to Tenant (except in an emergency), to
enter the Premises (together with any necessary materials and/or equipment), to
inspect and take measurements in the Premises, or perform such work as Landlord
may be permitted to perform by the terms of this Lease or to exhibit the
Premises to prospective purchasers of Landlord’s interest in the Prime Lease or
lenders or, during the last nine (9) months of the Term, to prospective
subtenants, or for any other prudent business purpose as Landlord may reasonably
deem necessary.  Tenant shall notify Landlord and the Building manager’s office
of the name and telephone number of Tenant’s representative who will be on call
for each day of the week (24 hours per day).  Tenant shall have the right to
have a representative of Tenant accompany Landlord on any entry into the
Premises (at Tenant’s sole cost and expense), but Landlord’s rights to conduct
any such entry, and the timing of such entry, shall not be affected if Tenant
shall fail to make such representative available.  Landlord shall have no
liability to Tenant by reason of any action taken under this Section 4.02(f),
except for any damage caused by the negligence or willful misconduct of Landlord
to the Premises or Tenant’s Property during such entry.  Except as expressly
provided in this Lease, Landlord shall not be required to make any improvements
or repairs of any kind or character to the Premises during the Term.  Tenant
shall also permit Prime Landlord such access to the Premises as to which Prime
Landlord is entitled under the Prime Lease.
 
4.03. Right to Perform Tenant Covenants.  If Tenant fails to perform any of its
obligations under this Lease, without waiving such default or failure by Tenant,
Landlord may perform the same at the expense of Tenant (a) immediately and
without notice in the case of emergency or in case such failure adversely
interferes with the use of space by any other tenant in the Building or with the
efficient operation of the Building or may result in a violation of any Law or
as may result in the termination of the Prime Lease or a cancellation of any
insurance policy maintained by Landlord or Prime Landlord and (b) in any other
case, if such failure continues beyond any applicable notice and cure period
provided herein.  If Landlord performs any of Tenant’s obligations under this
Lease, Tenant shall pay to Landlord (as Additional Charges) the reasonable costs
thereof, together with interest at the Interest Rate from the date incurred by
Landlord until paid by Tenant, within twenty (20) days after receipt by Tenant
of a statement as to the amounts of such costs.  If Landlord effects such cure
by bonding any lien which Tenant is required to bond or otherwise discharge,
Tenant shall, at Landlord’s request, obtain and substitute a bond for Landlord’s
bond and shall reimburse Landlord for the cost of Landlord’s bond.
 
4.04. Tenant’s Initial Work.  After the Commencement Date, Tenant intends to
perform certain interior, non-structural Alterations in the Premises as more
particularly described in Exhibit E attached hereto and made a part hereof
(“Tenant’s Initial Work”).  Provided that the cost of Tenant’s Initial Work does
not exceed $100,000.00, Landlord consents to such work, provided that (i) prior
to the commencement of such work, Tenant submits plans and specifications for
such work for Prime Landlord’s approval, and same are approved by Prime
Landlord, and (ii) such work is performed in accordance with the terms of this
Lease and the Prime Lease.
 
-17-

--------------------------------------------------------------------------------


4.05. Tenant shall comply with all laws, ordinances, rules, codes, orders and
regulations (present, future, ordinary, extraordinary, foreseen or unforeseen)
of any governmental, public or quasi-public authority and of the New York Board
of Underwriters, the New York Fire Insurance Rating Organization and any other
entity performing similar functions, at any time duly in force (collectively
“Laws”), attributable to any work, installation, occupancy, use or manner of use
by Tenant of the Premises or any part thereof, whether or not such compliance
requires work which is structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen, except that Tenant shall not be required to make any
structural alterations or improvements to comply with Laws in circumstances
where the need for compliance arises from Tenant’s permitted use of the Premises
if such Law is applicable to substantially all office tenants in comparable
First Class Office Buildings and the requirement for compliance with such Law
does not arise by reason of (i) the abatement of any nuisance in, on or about
the Premises caused by Tenant, its agents, employees, contractors, guests or
anyone claiming by, through or under Tenant, (ii) the manner of conduct of
Tenant’s business or operation of its installations, equipment or other property
therein, including, without limitation, the performance of any Alterations
performed by Tenant within the Premises, (iii) any cause or condition created by
or at the instance of Tenant or (iv) the breach of any of Tenant’s obligations
under this Lease.


 
ARTICLE 5.
 
ASSIGNMENT AND SUBLETTING
 
5.01. Except as otherwise provided in Section 5.02(a) and Section 5.02(b) below,
without the prior written consent of Landlord, and, if and to the extent
required by the Prime Lease, the prior written consent of Prime Landlord,
Tenant  shall have no right to, and shall not, assign or encumber its interest
in this Lease or sublease all or any part of the Premises.  Any transaction
effectuated by Tenant or anyone claiming under or through Tenant that, pursuant
to Article 5 of the Prime Lease, (i) would constitute an Assignment (as defined
in the Prime Lease) or would be deemed to constitute an assignment of the Prime
Lease or this Lease or otherwise require the consent of the Prime Landlord in
order to be permitted under the Prime Lease, shall in each case be deemed to
constitute an assignment of this Sublease; (ii) would constitute a Sublease (as
defined in the Prime Lease) or would otherwise require the consent of Prime
Landlord in order to be permitted under the Prime Lease shall be deemed to
constitute a sublease by Tenant hereunder.  Any assignment, encumbrance or
sublease without Landlord’s prior written consent and Prime Landlord’s prior
written consent (if such consent of Prime Landlord is required under the Prime
Lease) shall be void and shall constitute a substantial and material default by
Tenant under this Lease.  No consent by Landlord to any assignment, encumbrance
or sublease shall constitute a further waiver of any of the provisions of this
Article or relieve Tenant of the obligation to obtain Landlord’s and, if
required under the Prime Lease, Prime Landlord’s  prior written consent for any
further assignment, sublease or encumbrance.  Provided that Tenant shall have
obtained Prime Landlord’s written consent to any assignment of this Lease or any
sublease of all or any part of the Premises (if and to the extent that such
consent of Prime Landlord is required under the terms of the Prime Lease),
Landlord agrees that it will not unreasonably withhold or delay its consent to
such assignment or sublease.
-18-

--------------------------------------------------------------------------------


5.02. (a)  Nothing contained herein shall require Tenant to obtain any prior
consent for license agreements made by Tenant (i) with its customers in the
ordinary course of operating its office suites business at the Premises,
licensing the use of office space in the Premises to such customers, or (ii)
with one or more entities which at all times during the term of such license are
Controlled by, Controlling or under common Control with Tenant, provided that,
in either case, (x) no such licensed space shall be separately demised or
separated from the balance of the Premises or have a separate entrance, and all
such licensed space shall share in common the existing entrance to the Premises,
(y) all such licenses shall be expressly subject and subordinate to this Lease,
the Prime Lease and to all matters to which this Lease and/or the Prime Lease is
subject or subordinate, and (z) Tenant shall comply with all of the terms and
conditions of Prime Landlord’s Consent (as hereinafter defined) relating to such
licenses (such license agreements herein collectively called “Special
Licenses”).  If at anytime, Tenant delivers a copy of any Special License to the
Prime Landlord, then Tenant shall simultaneously deliver a copy of such Special
License to Landlord, and any such copy so delivered by Tenant to Landlord may be
redacted as to financial terms to the same extent that the copy furnished by
Tenant to the Prime Landlord is so redacted.
 
(b) Anything contained in this Lease to the contrary notwithstanding, providing
no monetary or material non-monetary Event of Default shall be continuing under
this Lease, Landlord’s consent shall not be required (but Prime Landlord’s
consent shall be required, if and to the extent such consent is required under
the Prime Lease and the need for such consent is not expressly waived by Prime
Landlord under the terms of Prime Landlord’s Consent) for (i) an assignment of
this Lease resulting from a change in the Control of Tenant, or (ii) an
assignment of this Lease by Tenant to a Successor (as hereinafter defined) of
Tenant, provided that, in either case, (A) Prime Landlord shall have given its
written consent to such assignment, if such consent of Prime Landlord is
required under the Prime Lease, (B) Tenant shall have given Landlord and Prime
Landlord at least ten (10) Business Days notice of such assignment,  (C) Tenant,
in the case of an assignment described in the preceding clause (i), or the
Successor, in the case of an assignment described in the preceding clause (ii),
shall continue to operate an office suites’ business in the Premises in a manner
substantially similar to the office suites’ business conducted by Tenant in the
Premises immediately prior to such assignment, and the principal purpose of such
transaction shall be to transfer the business then being operated by Tenant in
the Premises and not principally to assign or transfer (whether directly or
indirectly) the subleasehold estate created by this Lease, and (D) in the case
of an assignment to a Successor, the net worth and financial condition of the
Successor, determined immediately after the transaction by which the Successor
acquired or succeeded to the interest of tenant under this Lease, is not less
than the net worth and financial condition of Tenant, determined immediately
prior to such transaction, such net worth, in each case, to be reasonably
demonstrated by Tenant to Landlord.  A “Successor” of Tenant shall mean (i) a
corporation, partnership or limited liability company in which or with which
Tenant is merged or consolidated, in accordance with applicable statutory
provisions for merger or consolidation of corporations, partnerships or limited
liability companies, provided that by operation of law or by effective
provisions contained in the instruments of merger or consolidation, all or
substantially all of the liabilities of the entities participated in such merger
or consolidation are assumed by the entity surviving such merger or created by
such consolidation, or (ii) a corporation or other entity acquiring the tenant’s
interest in this Lease and all and substantially all of the other property and
assets of Tenant.
-19-

--------------------------------------------------------------------------------


(c) If Tenant is a corporation, then a transfer of stock (by a single transfer
or by multiple transfers effected pursuant to a common plan) or any other
transaction (such as, by way of example, the issuance of additional stock, the
redemption of stock, a stock voting agreement, a change in classes of stock or a
merger or consolidation involving Tenant) which results in a change of control
of Tenant (or, in the event of a merger or consolidation involving Tenant, a
change of control of the resulting corporation), shall be deemed, for all
purposes of this Article 5, an assignment of this Lease, and, if Tenant is a
partnership, limited liability company, limited liability partnership, joint
venture or other entity, then a transfer of any interest(s) (including, without
limitation, an interest in the distributions of profits and losses) in such
partnership, limited liability partnership, limited liability company, joint
venture or other entity (by a single transfer or by multiple transfers effected
pursuant to a common plan) or other transaction (such as, by way of example, the
creation of limited partnership interests or other equity interests) which
results in a change of Control (as defined in the Prime Lease) of such
partnership, limited liability partnership, limited liability company, joint
venture or other entity, shall be deemed, for all purposes of this Article 5, an
assignment of this Lease.
 
5.03. Notwithstanding any assignment or subletting, Tenant shall remain fully
liable for the payment of all Rent and the performance of all other terms,
covenants and conditions contained in this Lease on Tenant’s part to be observed
and performed.  Such liability shall not be impaired by any modification of this
Sublease.
 
5.04. Tenant shall, upon demand, pay to Landlord (i) all reasonable expenses
(including reasonable attorneys’ fees and disbursements) incurred by Landlord in
connection with its review of the proposed assignment or sublease, including any
investigations as to the acceptability of the proposed assignee or subtenant,
and (ii) any amounts which Landlord shall be obligated to pay to  Prime Landlord
pursuant to the Prime Lease by reason of or in connection with Prime Landlord’s
being requested to consent to such proposed assignment or sublease.
 
5.05. Anything in this Lease to the contrary notwithstanding, except as
expressly provided in Section 5.02(a) or Section 5.02(b) hereof, Tenant
expressly acknowledges and agrees that  Tenant may not assign this Lease or
further sublease the Premises (in whole or in part) without first obtaining the
written consent of Prime Landlord in accordance with the provisions of Article 5
of the Prime Lease, to the extent such consent of Prime Landlord is required
under the Prime Lease.  Landlord shall have no liability to Tenant in the event
that Prime Landlord exercises any applicable right of recapture or termination
under the Prime Lease with respect to the proposed assignment or sublease, and
Tenant agrees to comply with all obligations of the tenant under the Prime Lease
as they relate to the Premises hereunder with respect to such recapture or
termination under the Prime Lease, including, but not limited to, timely
vacating the Premises in the condition required by the Prime Lease and this
Lease.
 
-20-

--------------------------------------------------------------------------------


5.06. (a)  If there is an assignment of this Lease, whether or not in violation
of this Lease, Landlord may collect rent from the assignee.  If there is a
sublease of the Premises or any part thereof, whether or not in violation of
this Lease, Landlord may, after default by Tenant, and expiration of Tenant’s
time to cure such default, collect rent from the subtenant or undertenant.  In
either event, Landlord may apply the net amount collected against Rent, but no
such assignment, sublease, or collection shall be deemed a waiver of any of the
provisions of Section 5.01 or the acceptance of the assignee or sublessee as
tenant, or a release of Tenant from any of Tenant’s obligations under this
Lease.
 
(b) (i)  No assignee of Tenant shall take possession of the Premises or any part
thereof until such assignee delivers to Landlord evidence that the assignee, as
Tenant hereunder, has complied with the requirements of this Lease with respect
to obtaining and maintaining required insurance coverages and delivered to
Landlord evidence thereof as required by this Lease, and (ii) no assignment to
which Landlord shall have consented shall be effective and no assignee shall
take possession of the Premises or any part thereof until an agreement in form
and substance reasonably satisfactory to Landlord whereby the assignee
unconditionally assumes Tenant’s obligations under this Lease accruing from and
after the effective date of such assignment.
 
(c) Notwithstanding any assignment of this Lease, whether or not in violation of
this Lease, and notwithstanding the acceptance of any Rent by Landlord from an
assignee or any other party, the original named Tenant and each successor Tenant
shall remain fully liable for the payment of the Rent and the performance of all
of Tenant’s other obligations under this Lease.  The joint and several liability
of Tenant and any immediate or remote successor in interest of Tenant shall not
be discharged, released or impaired in any respect by any agreement made by
Landlord extending the time to perform, or otherwise modifying, any of the
obligations of Tenant under this Lease, or by any waiver or failure of Landlord
to enforce any of the obligations of Tenant under this Lease.
 
(d) Each sublease made by Tenant to which Landlord shall have consented (and to
which Prime Landlord shall have consented, if Prime Landlord’s consent thereto
is required under the Prime Lease) shall be subject to the following:
 
(i) No sublease shall be for a term (including any renewal or extension options
contained in the sublease) ending later than one day prior to the Expiration
Date.
 
(ii) No sublessee under any sublease shall take possession of the Premises or
any part thereof, until there has been delivered to Landlord, both (A) an
executed counterpart of such sublease, and (B) a certificate of insurance
evidencing that (x) Landlord, Prime Landlord, its managing agent, and each
Superior Lessor and Superior Mortgagee are an additional insured under the
insurance policies required to be maintained by Tenant hereunder, and (y) there
is in full force and effect, the insurance otherwise required by this Lease.
 
(iii) Subject to the provisions of Section 5.07 below, each sublease shall
provide that it is subject and subordinate to this Lease and to the matters to
which this Lease is or shall be subordinate, each sublessee by entering into a
sublease is deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease Landlord may, at its option, take
over all of the right, title and interest of Tenant, as sublessor, under such
sublease, and such sublessee shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be liable for, subject to or bound by any item of the type that a
Successor Landlord is not so liable for, subject to or bound by in the case of
an attornment by Tenant to a Successor Landlord under Section 6.01(a)
below.  Each sublessee or licensee of Tenant shall be deemed, automatically upon
and as a condition of its occupying or using the Premises or any part thereof,
to have agreed to be bound by the terms and conditions set forth in this Article
5.  The provisions of this Article 5 shall be self-operative and no further
instrument shall be required to give effect to this provision.
 
-21-

--------------------------------------------------------------------------------


(e) Except in connection with Special Licenses, Tenant shall not publicly
advertise the availability of the Premises or any portion thereof as sublet
space or by way of an assignment of this Lease (except through licensed
brokers), without first obtaining (i) Prime Landlord’s consent, if such consent
is required under the Prime Lease, and (ii) Landlord’s consent, which consent of
Landlord shall not be unreasonably withheld or delayed, provided that any
required consent of the Prime Landlord shall have been obtained.  Tenant shall
in no event advertise the rental or license rate for any space in the Premises.
 
(f) Each sublease shall contain the condition and restriction that the Sublease
shall not be assigned, encumbered or otherwise transferred or the subleased
premises further sublet by the sublessee in whole or in part, or any part
thereof suffered or permitted by the sublessee to be used or occupied by others,
without the prior written consent of Landlord  and Prime Landlord in each
instance, which consent of Landlord to any such further subletting shall not be
unreasonably withheld, provided that Prime Landlord shall have given its written
consent thereto.
 
5.07. Assignment and Sublease Profits.  (a)  If the aggregate of the amounts
payable as fixed rent and as additional rent on account of Taxes, Operating
Expenses and electricity by a sublessee under a sublease of all or any part of
the Premises and the amount of any Other Sublease Consideration payable to
Tenant by such sublessee, whether received in a lump-sum payment or otherwise
shall be in excess of Tenant’s Basic Cost therefor at that time then, subject to
the rights of Prime Landlord under the Prime Lease, promptly after the
collection thereof, Tenant shall pay to Landlord in monthly installments as and
when collected, as Additional Charges, fifty (50%) percent of such excess
(“Landlord’s Share”); provided, that in connection with any such Sublease,
Tenant may recover Tenant’s Basic Cost therefor prior to making any payment to
Landlord of Landlord’s Share.  Tenant shall deliver to Landlord within
seventy-five (75) days after the end of each calendar year (and within thirty
(30) days after the expiration or earlier termination of this Lease) a statement
specifying each Sublease in effect during such calendar year or partial calendar
year, the rentable area demised thereby, the term thereof and a computation in
reasonable detail showing the calculation of the amounts paid and payable by the
Sublessee to Tenant, and by Tenant to Landlord, with respect to such Sublease
for the period covered by such statement.  “Tenant’s Basic Cost” for sublet
space at any time means the sum of (i) the portion of the Fixed Rent, Tax
Payments and Operating Payments which is attributable to the space covered by
such Sublease, plus (ii) the amount payable by Tenant on account of electricity
in respect of such space, plus (iii) the amount of any costs reasonably incurred
by Tenant in making changes in the layout and finish of such space for the
Sublessee, and/or a work allowance payable by Tenant for such changes made by
the Sublessee, plus (iv) the amount of any customary brokerage commissions,
advertising and marketing expenses and reasonable legal fees paid by Tenant in
connection with the Sublease and all costs incurred pursuant to Section 5.04 of
this Lease.  “Other Sublease Consideration” means all sums paid for the
furnishing of services by Tenant and the sale or rental of Tenant’s fixtures,
leasehold improvements, equipment, furniture or other personal property less, in
the case of the sale thereof, the then net unamortized or undepreciated cost
thereof determined on the basis of Tenant’s federal income tax returns.
 
-22-

--------------------------------------------------------------------------------


(b) Upon any assignment of this Lease, subject to the rights of Prime Landlord
under the Prime Lease, Tenant shall pay to Landlord fifty (50%) percent of the
Assignment Consideration received by Tenant for such Assignment, after deducting
therefrom the amount of any costs reasonably incurred by Tenant in making
changes in the layout and finish of such space for the Assignee, and/or a work
allowance payable by Tenant for such changes made by the Assignee, customary
brokerage commissions, advertising and marketing expenses and reasonable legal
fees paid by Tenant in connection with such Assignment and all costs incurred
pursuant to Section 5.04 of this Lease.  “Assignment Consideration” means an
amount equal to all sums and other considerations paid to Tenant by the Assignee
for or by reason of such Assignment (including, without limitation, sums paid
for the furnishing of services by Tenant and the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property, less, in the case of a sale thereof, the then net unamortized
or undepreciated cost thereof determined on the basis of Tenant’s federal income
tax returns).
 
(c)   The foregoing provisions of this Section 5.07 shall not apply to Special
Licenses or to an assignment of this Lease that is permitted under Section
5.02(b).
 
 
ARTICLE 6.
 
SUBORDINATION; DEFAULT; INDEMNITY
 
6.01. Subordination.  This Lease is a sublease and is and shall remain subject
and subordinate to the Prime Lease and all matters to which the Prime Lease is
or shall be or become subordinate.  The foregoing provisions shall be
self-operative and no further instrument of subordination shall be
required.  Tenant shall execute, acknowledge and deliver any instrument
reasonably requested by Prime Landlord to evidence such subordination.  Tenant
shall execute any amendment of this Lease requested by Prime Landlord and
approved by Landlord, provided such amendment shall not result in any increase
in Tenant’s monetary obligations under this Lease or a material increase in
Tenant’s other obligations under this Lease or a material reduction in the
benefits available to Tenant.  In the event of the enforcement by Prime Landlord
of the remedies provided by law or by the Prime Lease, the termination or
expiration of the Prime Lease, or any re-entry or dispossess by Prime Landlord,
Tenant, upon request of Prime Landlord or any person  or party succeeding to the
interest of Prime Landlord (each, a “Successor Landlord”), shall automatically
become the tenant of such Successor Landlord without change in the terms or
provisions of this Lease (it being understood that Tenant
 
-23-

--------------------------------------------------------------------------------


shall, if requested, enter into a new lease on terms identical to those in this
Lease); provided, that any Successor Landlord shall not be (i) liable for any
act, omission or default of any prior landlord (including, without limitation,
Landlord); provided, however, that if a contractual default of Landlord has
occurred under this Lease which is continuing and not monetary or personal in
nature, such as, but not necessarily limited to, a continuing failure to satisfy
an obligation to repair a portion of the Premises, or to furnish building
services, then this clause (i) shall not be construed to relieve Successor
Landlord of its obligation in respect of such continuing default after such
Successor Landlord becomes the landlord under this Lease, provided that such
Successor Landlord shall be entitled to any notice and curative period
prescribed in this Lease, which notice and curative period shall be deemed to
commence upon written notice of the continuing default from the Tenant to such
Successor Landlord given after such Successor Landlord has acquired such
ownership and provided, in the case of a casualty or condemnation repair
obligation, that such Successor Landlord has obtained the insurance or
condemnation proceeds as a condition precedent to such Successor Landlord’s
repair obligation under this Lease; (ii) liable for the return of any monies or
security paid to or on deposit with any prior landlord (including, without
limitation, Landlord), except to the extent such monies or deposits are
delivered to such Successor Landlord; (iii) subject to any offset, deduction,
claims or defense that Tenant might have against any prior landlord (including,
without limitation, Landlord); (iv) bound by any Rent which Tenant might have
paid for more than the current month (other than the first installment of Fixed
Rent paid to Landlord simultaneous with Tenant’s execution and delivery of this
Lease and those sums paid pursuant to an estimate) to any prior landlord
(including, without limitation, Landlord) unless actually received by such
Successor Landlord; (v) bound by any covenant to perform or complete any work or
construction in connection with the Project or the Premises or to pay any sums
to Tenant in connection therewith after the Commencement Date of this Lease; or
(vi) bound by any waiver or forbearance under, or any amendment, modification,
abridgment, cancellation or surrender of, this Lease made without the consent of
such Successor Landlord.  Upon request by such Successor Landlord, Tenant shall
execute and deliver an instrument or instruments, reasonably requested by such
Successor Landlord, confirming the attornment provided for herein, but no such
instrument shall be necessary to make such attornment effective.  Provided no
Event of Default is continuing under this Lease, Landlord will enforce any
subordination, non-disturbance and attornment agreements (“SNDA’s”) in its favor
as described in paragraph 6.01 of the Prime Lease if necessary to preserve this
Lease against the enforcement of the remedies of the holder of any Superior
Mortgage or Superior Lease which is a party to any such SNDA, provided that
Landlord makes no representation and gives no assurance to Tenant that any such
SNDA is  legally sufficient to provide such protection.
 
6.02. Estoppel Certificate.  Each party shall, at any time and from time to
time, within twenty (20) days after request by the other party, execute and
deliver to the requesting party (or to such person or entity as the requesting
party may designate) a statement certifying whether or not this Lease is
unmodified and in full force and effect (or if there have been modifications,
stating the modifications), certifying the Commencement Date, the Expiration
Date and the dates to which the Fixed Rent, Additional Charges and the Electric
Charge have been paid, the amount of Fixed Rent, the Tax Payment, Operating
Payment and the Electric Charge then payable under this Lease and whether or not
any amount of Rent has been paid more than one (1) month in advance, whether or
not Tenant is in possession of the Premises, whether or not all improvements
required to be constructed or Work required to be performed by Landlord have
been completed in accordance with the terms of this Lease, and whether or not,
to the best knowledge of such party, the other party is in default in
performance of any of its obligations under this Lease, and, if so, specifying
each such default of which such party has knowledge, it being intended that any
such statement may be relied upon by the party to which such statement is
addressed.
 
-24-

--------------------------------------------------------------------------------


6.03. Default.  This Lease and the term and estate hereby granted are subject to
the limitation that:
 
(a) (i)           if Tenant defaults in the payment of any Rent, and such
default continues for five (5) Business Days in the case of Fixed Rent (or ten
(10) Business Days in the case of Additional Charges) after Landlord gives to
Tenant a written notice specifying such default; or
 
(ii) If Tenant defaults in the payment of any amount that is required to be paid
by Tenant to any party pursuant to the Prime Landlord’s Consent (as hereinafter
defined), and such default continues for five (5) Business Days after Tenant
shall have been given notice of the default by Landlord or Prime Landlord; or
 
(b) if Tenant defaults in the keeping, observance or performance of any covenant
or agreement of Tenant under this Lease or the Prime Landlord’s Consent(other
than a default of the character referred to in Section 6.03(a), (c), (d), (e),
(f) or (g) hereof) and if such default continues and is not cured within twenty
(20) days after Landlord gives to Tenant a notice specifying the same, or, in
the case of a default which for causes beyond Tenant’s reasonable control cannot
with due diligence be cured within such period of twenty (20) days, if Tenant
shall not immediately upon the receipt of such notice, (i) advise Landlord of
Tenant’s intention duly to institute all steps necessary to cure such default
and (ii) institute and thereafter diligently and continuously prosecute to
completion all steps necessary to cure the same;
 
(c) if this Lease or the estate hereby granted would, by operation of law or
otherwise, devolve upon or pass to any person or entity other than Tenant,
except as expressly permitted by Article 5; or
 
(d) if Tenant shall abandon the Premises (meaning the vacating of the Premises
without provision being made for the prevention of waste and for the presence of
security personnel and periodic inspection, it being understood that vacating
the Premises shall not, in and of itself, constitute abandonment nor be
prohibited); or
 
(e) if a default of the kind set forth in Section 6.03(a) (or Section 6.03(b))
shall occur and have been cured, and if a similar default shall occur more than
two (2) times (or three (3) times in the case of a default under Section
6.03(b)) within the next three hundred sixty-five (365) days, whether or not
such similar defaults are cured within the applicable notice and cure period; or
 
(f) if (i) Tenant or Guarantor (as hereinafter defined) shall commence a case in
bankruptcy, or under any insolvency laws, naming Tenant or Guarantor as a
debtor, or (ii) any other person shall commence a case in bankruptcy, or under
any insolvency laws, naming Tenant or Guarantor as a debtor, and such case shall
not have been discharged within ninety (90) days of the commencement thereof, or
(iii) Tenant or Guarantor shall make an assignment for the benefit of creditors
or any other arrangement involving all or substantially all of its assets under
any state statute, or (iv) a receiver or trustee shall be appointed for Tenant
or Guarantor or for all or any portion of the property of Tenant or Guarantor in
any proceeding, which receivership shall not have been set aside within ninety
(90) days of such appointment; or
 
-25-

--------------------------------------------------------------------------------


(g) if Tenant fails to maintain any of the insurance required to be maintained
by Tenant hereunder or to deliver certificates or copies thereof when required
hereunder and Tenant fails to remedy such default within three (3) Business Days
after notice by Landlord to Tenant specifying such default, provided that the
foregoing shall be subject to the provisions of Section 7.02;
 
then, in any of such cases (herein collectively called “Events of Default”, and
individually, an “Event of Default”), in addition to any other remedies
available to Landlord at law or in equity, Landlord shall be entitled to give to
Tenant a notice of intention to end the Term at the expiration of five (5) days
from the date of the giving of such notice, and, in the event such notice is
given, this Lease and the term and estate hereby granted shall terminate upon
the expiration of such five (5) days with the same effect as if the last of such
five (5) days were the Expiration Date, but Tenant shall remain liable for
damages as provided herein or pursuant to law.
 
6.04. Re-entry by Landlord.  If Tenant defaults in the payment of any Rent and
such default continues for five (5) Business Days in the case of Fixed Rent (or
ten (10) Business Days in the case of Additional Charges) after Landlord gives
to Tenant a written notice specifying such default, or if this Lease shall
terminate as in Section 6.03 provided, Landlord or Landlord’s agents and
servants may immediately or at any time thereafter re-enter into or upon the
Premises, or any part thereof, either by summary dispossess proceedings or by
any suitable action or proceeding at law, without being liable to indictment,
prosecution or damages therefor, and may repossess the same, and may remove any
persons therefrom, to the end that Landlord may have, hold and enjoy the
Premises.  The words “re-enter” and “re-entering” as used in this Lease are not
restricted to their technical legal meanings.  Upon such termination or
re-entry, Tenant shall pay to Landlord any Rent then due and owing (in addition
to any damages payable under Section 6.05).
 
6.05. Damages.  If this Lease is terminated under Section 6.03, or if Landlord
re-enters the Premises under Section 6.04, Tenant shall pay to Landlord as
damages, at the election of Landlord, either:
 
(a) a sum which, at the time of such termination, represents the then present
value (discounted at six (6%) percent) of the excess, if any, of (1) the
aggregate of the Rent which, had this Lease not terminated, would have been
payable hereunder by Tenant for the period commencing on the day following the
date of such termination or re-entry to and including the Expiration Date over
(2) the aggregate fair rental value of the Premises for the same period (for the
purposes of this clause (a) the amount of Additional Charges which would have
been payable by Tenant under Section 2.03 and Section 2.04 shall, for each
calendar year ending after such termination or re-entry, be deemed to be an
amount equal to the amount of such Additional Charges payable by Tenant for the
calendar year immediately preceding the calendar year in which such termination
or re-entry shall occur), or
 
-26-

--------------------------------------------------------------------------------


(b) sums equal to the Rent that would have been payable by Tenant through and
including the Expiration Date had this Lease not terminated or had Landlord not
re-entered the Premises, payable upon the due dates therefor specified in this
Lease; provided, that if Landlord shall relet all or any part of the Premises
for all or any part of the period commencing on the day following the date of
such termination or re-entry to and including the Expiration Date, Landlord
shall credit Tenant with the net rents received by Landlord from such reletting,
such net rents to be determined by first deducting from the gross rents as and
when received by Landlord from such reletting the expenses incurred or paid by
Landlord in terminating this Lease and of re-entering the Premises and of
securing possession thereof, as well as the expenses of reletting, including,
without limitation, altering and preparing the Premises for new tenants,
brokers’ commissions, and all other expenses properly chargeable against the
Premises and the rental therefrom in connection with such reletting, it being
understood that any such reletting may be for a period equal to or shorter or
longer than said period; provided, further, that (i) in no event shall Tenant be
entitled to receive any excess of such net rents over the sums payable by Tenant
to Landlord under this Lease, (ii) in no event shall Tenant be entitled, in any
suit for the collection of damages pursuant to this Section 6.05(b), to a credit
in respect of any net rents from a reletting except to the extent that such net
rents are actually received by Landlord prior to the commencement of such suit,
(iii) if the Premises or any part thereof should be relet in combination with
other space, then proper apportionment on a square foot rentable area basis
shall be made of the rent received from such reletting and of the expenses of
reletting and (iv) Landlord shall have no obligation to so relet the Premises
and Tenant hereby waives any right Tenant may have, at law or in equity, to
require Landlord to so relet the Premises.
 
Suit or suits for the recovery of any damages payable hereunder by Tenant, or
any installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall require Landlord to postpone suit
until the date when the Term would have expired but for such termination or
re-entry.
 
6.06. Other Remedies.  Nothing contained in this Lease shall be construed as
limiting or precluding the recovery by Landlord against Tenant of any sums or
damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any default hereunder on the part
of Tenant; provided, that, except for a holdover by Tenant, Landlord shall not
be entitled to recover consequential damages from Tenant for the default of
Tenant under this Lease, it being agreed that the damages provided for in this
Article 6 are not consequential damages and Landlord shall be entitled to
recover damages as provided in this Article 6; provided, however, that Tenant
shall be obligated to indemnify and hold harmless Landlord and any Indemnified
Party (as hereinafter defined) against and from any consequential damages which
any third-party seeks to recover against Landlord or any Indemnified Party in
connection with any claim against which Tenant is required to indemnify Landlord
or any Indemnified Party pursuant to Section 6.12(b) of this Lease.  Anything in
this Lease to the contrary notwithstanding, during the continuation of any
default by Tenant beyond any applicable notice and cure period, Tenant shall not
be entitled to exercise any rights or options, or to receive any funds or
proceeds being held, under or pursuant to this Lease.
 
6.07. Right to Injunction.  In the event of a breach or threatened breach by
Tenant of any of its obligations under this Lease, Landlord shall also have the
right of injunction.  The specified remedies to which Landlord may resort
hereunder are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which Landlord may lawfully be entitled, and
Landlord may invoke any remedy allowed at law or in equity as if specific
remedies were not herein provided for.
 
-27-

--------------------------------------------------------------------------------


6.08. Certain Waivers.  Tenant waives and surrenders all right and privilege
that Tenant might have under or by reason of any present or future law to redeem
the Premises or to have a continuance of this Lease after Tenant is dispossessed
or ejected therefrom by process of law or under the terms of this Lease or after
any termination of this Lease.  Tenant also waives the provisions of any law
relating to notice and/or delay in levy of execution in case of any eviction or
dispossession for nonpayment of rent, and the provisions of any successor or
other law of like import.  Landlord and Tenant each waive trial by jury in any
action in connection with this Lease.
 
6.09. No Waiver.  Failure by either party to declare any default immediately
upon its occurrence or delay in taking any action in connection with such
default shall not waive such default but such party shall have the right to
declare any such default at any time thereafter.  Any amounts paid by Tenant to
Landlord may be applied by Landlord, in Landlord’s discretion, to any items then
owing by Tenant to Landlord under this Lease.  Receipt by Landlord of a partial
payment shall not be deemed to be an accord and satisfaction (notwithstanding
any endorsement or statement on any check or any letter accompanying any check
or payment) nor shall such receipt constitute a waiver by Landlord of Tenant’s
obligation to make full payment.  No act or thing done by Landlord or its agents
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept such surrender shall be valid unless in writing and signed by
Landlord.
 
6.10. Holding Over.  (a)  Landlord and Tenant recognize that the damage to
Landlord resulting from any failure by Tenant to timely surrender possession of
the Premises may be substantial, may exceed the amount of the Rent theretofore
payable hereunder, and will be impossible to accurately measure.  Tenant
therefore agrees that if possession of the Premises is not surrendered to
Landlord on or before the Expiration Date or sooner termination of this Lease,
in addition to any other rights or remedies Landlord may have hereunder or at
law or at equity, for each month or any part of a month that such possession is
not surrendered to Landlord, Tenant shall (i) pay as holdover rental an amount
equal to the Holdover Percentage (as hereinafter defined) multiplied by the
greatest of (x) one-twelfth (1/12) of the fair market annual rental value of the
Premises, (y) the Rent which Tenant was obligated to pay for the month
immediately preceding the end of the Term or (z) if the term of the Prime Lease
shall have expired or sooner terminated, the holdover rental and other sums that
Landlord is required to pay to Prime Landlord pursuant to Section 5.10 of the
Prime Lease; (ii) if such holdover shall continue beyond the date which is
thirty (30) days after the date of expiration or sooner termination of this
Lease, be liable to Landlord for and indemnify Landlord against any direct
damages (including, without limitation, payment or rent concession which
Landlord may be required to make to any tenant obtained by Landlord for all or
any part of the Premises (a “New Tenant”)) (collectively, “Direct Damages”)) by
reason of the late delivery of space to the New Tenant as a result of Tenant’s
holding over or in order to induce such New Tenant not to terminate its lease by
reason of the holding over by Tenant; and (iii) if such holdover shall continue
beyond the date which is thirty (30) days after the date of expiration or sooner
termination of this Lease, be liable to Landlord for and indemnify Landlord
against (x) any Direct Damages (without duplication of Tenant’s obligation to
pay Landlord Direct Damages under Section 6.10(a)(ii)), (y) the loss of the
benefit of the bargain if any New Tenant shall terminate its lease by reason of
the holding over by Tenant and (z) any claim for damages by any New
Tenant.  Tenant agrees to cooperate with Landlord and such New Tenant and allow
Landlord and/or such New Tenant reasonable access to any portion of the Premises
as shall be necessary in order to take measurements thereof or in connection
with any preparatory work.  The term “Holdover Percentage”, as used herein,
means (i) 150% during the first thirty (30) days of any such holdover and (ii)
200% at all times thereafter.
 
-28-

--------------------------------------------------------------------------------


(b) No holding-over by Tenant, nor the payment to Landlord of the amounts
specified above, shall operate to extend the Term hereof.  Nothing herein
contained shall be deemed to permit Tenant to retain possession of the Premises
after the Expiration Date or sooner termination of this Lease, and no acceptance
by Landlord of payments from Tenant after the Expiration Date or sooner
termination of the Term shall be deemed to be other than on account of the
amount to be paid by Tenant in accordance with the provisions of this Section
6.10.
 
(c) The acceptance of any rent paid by Tenant pursuant to this Section 6.10
shall not preclude Landlord from commencing and prosecuting a holdover or
summary eviction proceeding, and the provisions of this Section 6.10 shall be
deemed to be an “agreement expressly providing otherwise” within the meaning of
Section 232-c of the Real Property Law of the State of New York.  Tenant
expressly waives, for itself and for any person or entity claiming through or
under Tenant, any rights which Tenant or any such person or entity may have
under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any successor law of like import then in force, in connection with
any holdover summary proceedings which Landlord may institute to enforce the
provisions of this Lease.
 
6.11. Attorneys’ Fees.  If either party brings suit upon the other party in
connection with this Lease, the non-prevailing party shall reimburse the
prevailing party within thirty (30) days after demand therefor for the
prevailing party’s reasonable attorneys’ fees and disbursements and court costs
incurred in connection therewith.  In the event any bankruptcy, insolvency or
other similar proceeding is commenced involving Tenant, Tenant shall, within
thirty (30) days after demand reimburse Landlord for any reasonable attorneys’
fees and disbursements and court costs incurred by Landlord in connection
therewith.
 
6.12. Nonliability and Indemnification.  (a) Neither Landlord nor any partner,
member, director, officer, shareholder, principal, agent, servant or employee of
Landlord, shall be liable to Tenant for (i) any loss, injury or damage to Tenant
or to any other person, or to its or their property, irrespective of the cause
of such injury, damage or loss, nor shall the aforesaid parties be liable for
any loss of or damage to property of Tenant or of others entrusted to employees
of Landlord; provided, that, except to the extent of the release of liability
and waiver of subrogation provided in Section 7.03 hereof, the foregoing shall
not be deemed to relieve Landlord of any liability to the extent resulting from
the negligence or willful misconduct of Landlord or any person (other than Prime
Landlord) claiming through or under Landlord or any of their respective
partners, members, directors, officers, shareholders, principals, agents,
employees or contractors,
 
-29-

--------------------------------------------------------------------------------


(ii) any loss, injury or damage described in clause (i) above caused by other
tenants or persons in, upon or about the Building, or caused by operations in
construction of any private, public or quasi-public work, or caused by Prime
Landlord or any person or party claiming through or under Prime Landlord, or
caused by any of the respective partners, members, directors, officers,
shareholders, principals, agents, employees or contractors of any of the persons
or parties set forth in the foregoing provisions of this clause (ii), or (iii)
even if negligent or constituting willful misconduct, any consequential damages
arising out of any loss of use of the Premises or any equipment, facilities or
other Tenant’s Property therein or any default by Landlord under this
Lease.  Furtherance, the cessation or interruption of any Landlord Services, or
the failure of Prime Landlord to provide any services or repairs or to otherwise
perform any of its obligations under the Prime Lease shall not give rise to any
(i) abatement, diminution or reduction of any of the Rents payable under this
Lease or any of the obligations of Tenant under this Lease, (ii) constructive
eviction of Tenant, whether in whole or in part, or (iii) liability on the part
of Landlord, provided that the foregoing shall not be construed to relieve
Landlord of any of Landlord’s obligations under Section 3.01 hereof to enforce
the obligations of Prime Landlord under the Prime Lease in accordance with the
terms of said Section.
 
(b) Tenant shall indemnify and hold harmless Landlord its respective partners,
members, directors, officers, shareholders, principals, agents and employees
(each, an “Indemnified Party”), from and against any and all claims arising from
or in connection with (i) from and after the Commencement Date, the conduct or
management of the Premises or of any business therein, or any work or thing
done, or any condition created, in or about the Premises, (ii) any act, omission
or negligence of Tenant or any person claiming through or under Tenant or any of
their respective partners, members, directors, officers, shareholders,
principals, agents, employees or contractors, (iii) from and after the
Commencement Date, any accident, injury or damage occurring in, at or upon the
Premises, (iv) any default by Tenant in the due performance or due observance of
any of the terms, covenants, conditions and provisions of this Lease to be
observed or performed by Tenant, (v) any entry upon or work done at the Premises
prior the Commencement Date by Tenant, any of Tenant’s employees, agents,
consultants, representatives  or contractors or anyone claiming under or through
any of the foregoing parties (provided that Tenant shall not be permitted access
to the Premises prior to the Commencement Date unless and only to the extent
that such access is permitted under Section 1.06 hereof or by a separate written
agreement (excluding this Lease) executed and delivered by Landlord and Tenant),
and (vi) any brokerage commission or similar compensation claimed to be due by
reason of any proposed underletting or assignment by Tenant together with all
costs, expenses and liabilities incurred in connection with each such claim or
action or proceeding brought thereon, including, without limitation, all
reasonable attorneys’ fees and disbursements; provided, that the foregoing
indemnity shall not apply to the extent such claim results from the negligence
(other than negligence to which the release of liability and waiver of
subrogation provided in Section 7.03 below applies) or willful misconduct of the
Indemnified Party.  If any action or proceeding is brought against any
Indemnified Party by reason of any such claim, Tenant, upon notice from such
Indemnified Party, shall resist and defend such action or proceeding (by counsel
reasonably satisfactory to such Indemnified Party, it being agreed that counsel
selected by Tenant’s insurance carrier shall be deemed satisfactory to such
Indemnified Party).
 
-30-

--------------------------------------------------------------------------------


ARTICLE 7.
 
INSURANCE; CASUALTY; CONDEMNATION
 
7.01. Compliance with Insurance Standards.  (a) Tenant shall not violate, or
permit the violation of, any condition imposed by any insurance policy then
issued in respect of the Project and shall not do, or permit anything to be
done, or keep or permit anything to be kept in the Premises, which would subject
Landlord, Prime Landlord, any Superior Lessor or any Superior Mortgagee to any
liability or responsibility for personal injury or death or property damage, or
which would increase any insurance rate in respect of the Project over the rate
which would otherwise then be in effect or which would result in insurance
companies of good standing refusing to insure (i) the Project in amounts
reasonably satisfactory to Prime Landlord or (ii) the Prime Lease Premises (as
hereinafter defined) in amounts reasonably satisfactory to Landlord, or which
would result in the cancellation of, or the assertion of any defense by the
insurer in whole or in part to claims under, any policy of insurance in respect
of the Project or the Premises.
 
(b) If, by reason of any failure of Tenant to comply with this Lease, the
premiums on Landlord’s insurance on the Premises shall be higher than they
otherwise would be, Tenant shall reimburse Landlord, within twenty (20) days
after demand, for that part of such premiums attributable to such failure on the
part of Tenant.  Tenant shall also pay to Landlord, within twenty (20) days
after demand, all sums and amounts that Landlord becomes liable to pay to Prime
Landlord pursuant to Section 7.01(b) of the Prime Lease by reason of the failure
of Tenant to comply with any of the provisions of this Lease.  A schedule or
“make up” of rates for the Project or the Premises, as the case may be, issued
by the New York Fire Insurance Rating Organization (any successor organization
thereto) or other similar body making rates for insurance for the Project or the
Premises, as the case may be, shall be conclusive evidence of the facts therein
stated and of the several items and charges in the insurance rate then
applicable to the Project or the Premises, as the case may be.
 
7.02. Tenant’s Insurance.  Tenant shall maintain at all times commencing on the
Commencement Date and continuing through the Expiration Date (i) “all risk”
property insurance covering all Alterations, improvements and installations made
in the Premises by Tenant or any Tenant Party (herein collectively called the
“Tenant Leasehold Improvements”), and Tenant’s Property (but not the FF&E or any
Alteration made by Landlord, which shall remain the obligation of Landlord to
insure at its sole expense, except that Tenant, and not Landlord, shall be
obligated to insure at Tenant’s expense any Alterations made by Landlord in
connection with exercising any of Landlord’s rights under this Lease to cure or
attempt to cure a default by Tenant under this Lease), to a limit of not less
than the full replacement cost (subject to commercially reasonable deductibles
normally carried by prudent tenants) thereof, (ii) commercial general liability
insurance including, but not limited to, premises/operations, broad form
contractual, products/completed operations, and full personal injury and
coverage for the acts of independent contractors for any occurrence in or about
the Premises and the conduct or operation of business therein, with Landlord and
its managing agent, if any, and all other designees of Landlord whose names and
addresses shall have been furnished to Tenant by Landlord, as additional
insureds, with limits of not less than One Million Dollars ($1,000,000) for
bodily injury and property damage liability on a per occurrence and per location
basis, (iii) when Alterations are in process, the insurance required to be
maintained by Tenant pursuant to Section 4.01 hereof, (iv) umbrella liability
insurance providing excess coverage over all
 
-31-

--------------------------------------------------------------------------------


coverages included in the commercial general liability policy noted in clause
(ii) above, with Landlord, Prime Landlord and its managing agent, if any, and
all other designees of Landlord whose names and addresses shall have been
furnished to Tenant, as additional insureds, with limits of not less than Five
Million Dollars ($5,000,000) for bodily injury and property damage liability in
any one occurrence, and (v) worker’s compensation insurance, as required by Law,
with employers’ liability limits of not less than the statutory limit.  The
limits of such insurance shall not limit the liability of Tenant.  Upon the
execution of this Lease, Tenant shall deliver to Landlord such certificates of
insurance, in form reasonably satisfactory to Landlord  and Prime Landlord,
issued by the insurance company or its authorized agent.  Landlord agrees that
the insurance coverages set forth on the certificate of insurance attached
hereto as Exhibit F and made a part hereof set forth all of the insurance
coverages presently required to be maintained by Tenant pursuant to this Section
7.02.  Tenant shall procure for renewals of such insurance from time to time
before the expiration thereof, and Tenant shall deliver to Landlord such renewal
certificate thereof at least ten (10) days before the expiration of any existing
policy.  All such policies shall be issued by companies of recognized
responsibility licensed to do business in New York State and rated by Best’s
Insurance Reports or any successor publication of comparable standing as A-/IX
or better or the then equivalent of such rating, and all such policies shall
contain a provision whereby the same cannot be canceled, allowed to lapse or
modified unless Landlord and all additional insureds are given at least thirty
(30) days’ prior written notice of such cancellation, lapse or
modification.  Landlord may from time to time require that the amount of the
insurance to be maintained by Tenant under this Section 7.02 or Section 4.01
hereof be increased (or other types of coverage carried hereunder be
supplemented) to such amounts (or such other coverages) as are then being
customarily required by prudent landlords of First Class Office Buildings (as
defined in the Prime Lease).
 
7.03. Subrogation Waiver.  Landlord and Tenant shall each include in each of its
insurance policies (insuring the Landlord’s property in the Prime Lease
Premises, in case of Landlord, and insuring Tenant’s Property and Improvements
and Betterments in the case of Tenant, against loss, damage or destruction by
fire or other casualty) a waiver of the insurer’s right of subrogation against
the other party during the Term or, if such waiver should be unobtainable or
unenforceable, (a) an express agreement that such policy shall not be
invalidated if the assured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (b) any
other form of permission for the release of the other party.  Each party hereby
releases the other party with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damage or destruction with respect to its property occurring during the Term to
the extent to which it is, or is required to be, insured under a policy or
policies containing a waiver of subrogation or permission to release
liability.  Tenant shall also include in its insurance policies a waiver of
subrogation in favor of Prime Landlord to the extent that such waiver is
required to be obtained by the tenant under the Prime Lease, and Tenant hereby
releases Prime Landlord and anyone claiming through or under Prime Landlord by
way of subrogation or otherwise, to the extent that the tenant under the Prime
Lease released the Prime Landlord and/or the Prime  Landlord was released of
liability pursuant to the provisions of the Prime Lease.  Tenant shall cause its
insurance carriers to include any clauses or endorsements in favor of Prime
Landlord as the tenant under the Prime Lease is required to provide in favor of
Prime Landlord pursuant to the terms of the Prime Lease.  Nothing contained in
this Section 7.03 shall be deemed to relieve either party of any duty imposed
elsewhere in this Lease to repair, restore or rebuild or to nullify any
abatement of rents provided for elsewhere in this Lease.
-32-

--------------------------------------------------------------------------------


7.04. Casualty.  (a) If the Building or the Premises shall be partially or
totally damaged or destroyed by fire or other casualty (each, a “Casualty”) and
if the Prime Lease shall not have expired and is not terminated pursuant to any
of the terms of the Prime Lease, then (i) as provided in the Prime Lease, Prime
Landlord is required to repair and restore the Building and the Premises
(excluding Tenant’s Property, the FF&E and the General Leasehold Improvements
(as hereinafter defined)), (ii) Landlord shall repair and restore (to
substantially the condition existing immediately prior to the Casualty), the
Landlord Leasehold Improvements (as hereinafter defined) and repair and restore,
or at Landlord’s option, replace the FF&E, with reasonable dispatch after the
Casualty and (iii) Tenant shall repair and restore (to substantially the
condition existing immediately prior to the Casualty), in accordance with
Article 4 hereof, all of the Tenant Leasehold Improvements and repair and
restore, or at Tenant’s option, replace Tenant’s Property, with reasonable
dispatch after the Casualty. The term “General Leasehold Improvements”, as used
in this Lease, means Tenant Leasehold Improvements and Landlord Leasehold
Improvements (as hereinafter defined), collectively.  The term “Landlord
Leasehold Improvements”, as used in this Lease, means all improvements and
installations existing in the Premises as of the Commencement Date, excluding,
however, all Tenant Leasehold Improvements, if any, performed by Tenant or any
Tenant Party prior to the Commencement Date.  Landlord or Tenant, as applicable,
in performing its repair, restoration or replacement obligations under this
Section 7.04(a), may in performing such repairs, restorations or replacements,
substitute materials (including, without limitation, FF&E) of substantially
equal or better quality for any materials existing in the Premises immediately
prior to the Casualty.
 
(b) If all or part of the Premises shall be rendered untenantable by reason of a
Casualty, the Fixed Rent and the Additional Charges under Section 2.03 and
Section 2.04 shall be abated in the proportion to the abatement of Rent that
Landlord receives under the Prime Lease with respect to the Rent payable solely
in respect of the Premises demised hereunder, and such abatement in favor of
Tenant shall continue only for as long as such abatement is given to Landlord as
tenant under the Prime Lease solely with respect to the Premises demised
hereunder.
 
(c) Landlord shall not be required to carry any insurance on any of the Tenant
Leasehold Improvements or Tenant’s Property and shall not be obligated to repair
or replace any of the Tenant Leasehold Improvements or Tenant’s
Property.  Tenant shall look solely to its insurance for recovery of any damage
to or loss of any of the Tenant Leasehold Improvements or Tenant’s
Property.  Tenant shall notify Landlord promptly of any Casualty in the
Premises.  Landlord, at its expense, will carry insurance on the FF&E and the
Landlord Leasehold Improvements upon the terms set forth in Exhibit H attached
hereto and made a part hereof.
 
-33-

--------------------------------------------------------------------------------


(d) Tenant hereby assigns to Landlord all rights to receive the proceeds of all
insurance policies covering all Tenant Leasehold Improvements, and agrees that
all proceeds from such insurance policies shall be paid by Tenant’s insurer
directly to Landlord, and Tenant shall cause the applicable policies to be so
endorsed to provide such direct payment to Landlord.  If and to the extent that
Landlord receives any such proceeds from such policies maintained by Tenant
and/or Landlord covering any of the Tenant Leasehold Improvements, and provided
that no Event of Default hereunder is continuing, Landlord will disburse such
proceeds to Tenant to pay the reasonable costs incurred by Tenant (and
reasonably documented by Tenant to Landlord) to repair or replace the damaged or
destroyed Tenant Leasehold Improvements, provided that the disbursement of such
proceeds by Landlord shall be subject to such terms and conditions as Landlord
may impose consistent with those customarily imposed by prudent landlords of
first-class office buildings located in midtown Manhattan, New York City (or by
mortgage lenders to such buildings), upon the disbursement by them of casualty
insurance proceeds to their tenants or borrowers (having creditworthiness
similar to Tenant) for similar purposes, and provided, further, that if this
Lease shall terminate or expire, any such proceeds that shall not have
theretofore been disbursed by Landlord to Tenant shall be and become the
property of Landlord, free and clear of any claim thereto by Tenant.  If Tenant
at anytime receives any proceeds from insurance covering any of the General
Leasehold Improvements or the FF&E, Tenant shall hold the same in trust for
Landlord and promptly pay such proceeds over to Landlord.  Tenant shall have no
right to and shall not pledge, encumber, assign or hypothecate any of such
proceeds, except in favor of Landlord.  All adjustments of insurance claims
relating to damage to (i) any of Landlord Leasehold Improvements or the FF&E
shall be made by Landlord, and (ii) any of Tenant Leasehold Improvements or
Tenant’s Property shall be made by Tenant, subject to the prior written consent
of Landlord, not to be unreasonably withheld or delayed.
 
(e) Notwithstanding anything herein contained to the contrary, provided that
Landlord maintains in force and effect the insurance it is required hereunder to
maintain on the Landlord Leasehold Improvements and FF&E, Landlord shall have no
liability to Tenant if the casualty insurance proceeds received  by Landlord
with respect to such insurance is insufficient to pay for the cost of repairing
or restoring the damaged Landlord Leasehold Improvements or FF&E, and Landlord
shall not be obligated to repair, restore or replace any such improvements or
the FF&E unless Tenant pays to Landlord the amount of such insufficiency, and
Tenant hereby agrees to pay the same to Landlord within thirty (30) days after
notice and demand given by Landlord.  Furthermore, Landlord shall have no
liability to Tenant if the proceeds of insurance received by Landlord from
Tenant’s policy of insurance covering the Tenant Leasehold Improvements is
insufficient to pay the cost of repairing or restoring such improvements, and
Landlord shall not be obligated to pay over to Tenant any of the proceeds of
such insurance for reimbursing Tenant for the cost of repairing or restoring any
damaged Tenant Leasehold Improvements unless Tenant deposits with Landlord the
amount of such insufficiency or Tenant performs, at its own cost and expense,
sufficient repairs and restoration to the Tenant Leasehold Improvements (in
compliance with the terms of this Lease) so that the cost to complete all such
repairs and restorations thereof, as reasonably estimated by Landlord, shall not
exceed the insurance proceeds received by Landlord with respect to the damaged
Tenant Leasehold Improvements.
 
7.05.  This Section 7.06 shall be deemed an express agreement governing any
damage or destruction of the Premises by fire or other casualty, and Section 227
of the New York Real Property Law providing for such a contingency in the
absence of an express agreement, and any other law of like import now or
hereafter in force, shall have no application.
 
-34-

--------------------------------------------------------------------------------


ARTICLE 8.
 
LANDLORD’S WORK
 
8.01. Landlord’s Work.  Landlord, or its designated contractor(s), at Landlord’s
expense, shall perform or cause to be performed the work described on Exhibit A
annexed hereto (“Landlord’s Work”) in accordance with the provisions
thereof.  Landlord’s Work shall be deemed to have been substantially completed
on the date on which Landlord’s Work has been completed, other than (a) minor
details or adjustments, (b) items which, in accordance with good construction
practice, should be performed after completion of Alterations to be performed by
Tenant (such items in clauses (a) and (b) hereinafter collectively, the
“Punch-List Items”) and (c) any part of Landlord’s Work that is not completed
due solely to Tenant Delay; provided that Landlord shall complete the Punch-List
Items within forty-five (45) days of substantial completion of Landlord’s Work,
subject to extension due to delays caused by Force Majeure or Tenant Delay.  Any
dispute between Landlord and Tenant under this Section 8.01 in determining
whether Landlord’s Work is substantially completed shall be submitted to
expedited arbitration in accordance with the provisions of Section 9.08(b).
 
8.02. Tenant Delay.  The term “Tenant Delay” shall mean any delay (other than a
delay solely attributable to Force Majeure or to Landlord, its employees or
agents) that Landlord may encounter in commencing or performing any of
Landlord’s obligations under this Lease, including, without limitation,
Landlord’s Work (or any portion thereof) or Landlord’s other obligations
pursuant to this Article 8 by reason of any act, neglect, failure or omission by
Tenant, its agents, servants, employees, contractors or subcontractors,
including, without limitation, delays due to changes in or additions to
Landlord’s Work requested by Tenant and accepted by Landlord, delays in the
submission of information or plans by Tenant to Landlord, delays in the giving
of any authorizations or approvals by Tenant to Landlord and/or delays due to
corrections made, or required to be made, by Landlord due to any information or
plans submitted to Landlord.  Any dispute between Landlord and Tenant under this
Section 8.02 in determining whether a Tenant Delay has occurred shall be
submitted to expedited arbitration in accordance with the provisions of Section
9.08(b).
 
8.03. If any Supplemental HVAC unit in the Premises is not in working order as
of the Commencement Date, and provided that Tenant gives Landlord written notice
of such fact within ten (10) days after the Commencement Date, Landlord shall
make or cause to make the necessary repairs to put such unit in working order,
but thereafter, Landlord shall not be responsible for any repairs to any of such
units, and Tenant, at Tenant’s expense, shall make all repairs needed to keep
such units in working order.  Notwithstanding the foregoing, in no event shall
Landlord be required to make or cause to be made any repairs to such unit if the
need for such repairs was caused by the acts or negligence of Tenant, its
agents, employees, invitees, licenses, subtenants, contractors or any person or
entity claiming under or through Tenant, other than Landlord (collectively,
“Tenant Parties” and individually, a “Tenant Party”).  Landlord’s Work shall be
warranted for a period of six (6) months after the Commencement Date, but
Landlord’s liability under such warranty shall be limited to repairing or
remedying any defects in Landlord’s Work of which shall have given Landlord
written notice within the aforesaid six (6) month period, and in no event shall
such warranty of Landlord cover any damage or defects in or to Landlord’s Work
caused by the acts or negligence of Tenant or any Tenant Party.  Landlord also
agrees to repair any material damage to the Premises caused by Landlord’s moving
out of the Premises prior to the Commencement Date, provided that Tenant gives
Landlord notice describing such damage in reasonable detail, not later than five
(5) Business Days after the Commencement Date.   Tenant shall not make any
Alterations to any of the Supplemental HVAC units at the Premises without
Landlord’s prior written consent, which consent, notwithstanding anything
contained in this Lease to the contrary, Landlord may withhold in its sole and
absolute discretion and shall not be subject to a reasonable standing with
respect to such consent.
-35-

--------------------------------------------------------------------------------


ARTICLE 9.
 
MISCELLANEOUS PROVISIONS
 
9.01. Notice.  (a)  All notices, demands, consents, approvals, advices,
requests, waivers or other communications which may or are required to be given
by either party to the other under this Lease shall be in writing and shall be
given or rendered by (i) hand delivery, (ii) certified or registered United
States mail, postage prepaid, return receipt requested, or (iii) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of delivery or attempted delivery required, and addressed to the
party to be notified at the address for such party specified in the first
paragraph of this Lease (and (A) in the case of each notice to Landlord, to
Landlord’s address specified in the first paragraph of this Lease, Attention:
General Counsel, with a copy to Herrick, Feinstein LLP, 2 Park Avenue, New York,
New York 10016, Attention:  Benjamin F. Kursman, Esq., and (B) in the case of
each notice to Tenant, a copy of such notice shall be sent to Joel B. Singer,
Esq., Attorney At Law, 100 West 57th Street, New York, New York 10019).  Notices
from either party may be given by its respective attorney.
 
(b) Such address may be changed by any party in a written notice to the other
parties hereto in the manner provided for in Section 9.01(a).  A notice shall be
deemed to have been given: in the case of hand delivery, at the time of delivery
or refusal to accept delivery; in the case of registered or certified mail or
expedited prepaid delivery, upon delivery or refusal to accept delivery; or in
the event of failure to deliver by reason of changed address of which no notice
was given or refusal to accept delivery, as of the date of such failure or
refusal.
 
9.02. Severability.  If any term or provision of this Lease, or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected, and each provision of this Lease shall be
valid and shall be enforceable to the extent permitted by law.
 
9.03. Certain Definitions.  (a) “Landlord” means only the owner, at the time in
question, of the tenant’s entire interest under the Prime Lease, so that in the
event of any transfer or transfers of title to such interest to a transferee
that is not Controlled by, Controlling or under common Control with the
transferor and provided that such transfer is not in violation of the Prime
Lease, the transferor shall be and hereby is relieved and freed of all
obliga­tions of Landlord under this Lease accruing after such transfer, and it
shall be deemed, without further agreement, that such transferee has assumed all
obligations of Landlord during the period it is the holder of the tenant’s
interest under the Prime Lease; provided, however, that no such transfer shall
release National Financial Partners Corp. from its obligations under Section
9.24(b) of this Lease.
 
-36-

--------------------------------------------------------------------------------


(b) “Landlord shall have no liability to Tenant” or words of similar import mean
that Tenant is not entitled to terminate this Lease, or to claim actual or
constructive eviction, partial, or total, or to receive any abatement or
diminution of Rent, or to be relieved in any manner or any of its other
obligations under this Lease, or to be compensated for loss or injury suffered
or to enforce any other right or kind of liability whatsoever against Landlord
under or with respect to this Lease or with respect to Tenant’s use or occupancy
of the Premises.
 
9.04. Quiet Enjoyment.  Provided this Lease is in full force and effect, Tenant
(and any person or entity claiming by, through or under Tenant who is expressly
permitted to enjoy the Premises pursuant to the terms of this Lease) may
peaceably and quietly have, hold and enjoy the Premises without hindrance by
Landlord or any Person lawfully claiming through or under Landlord, subject to
the terms and conditions of this Lease, the Prime Lease and all Superior Leases
and Superior Mortgages.
 
9.05. Limitation of Landlord’s Personal Liability.  Tenant shall look solely to
Landlord for the recovery of any judgment against Landlord, and none of
Landlord’s partners, officers, directors, shareholders or principals, direct or
indirect, disclosed or undisclosed, shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this Lease or shall otherwise have any liability under or in
connection with this Lease.
 
9.06. Counterclaims.  If Landlord commences any summary proceeding or action for
nonpayment of Rent or to recover possession of the Premises, Tenant shall not
interpose any counterclaim of any nature or description in any such proceeding
or action, unless Tenant’s failure to interpose such counterclaim in such
proceeding or action would result in the waiver of Tenant’s right to bring such
claim in a separate proceeding under applicable law.
 
9.07. Survival.  All obligations and liabilities of Landlord or Tenant to the
other which accrued before the expiration or other termination of this Lease and
all such obligations and liabilities which by their nature or under the
circumstances can only be, or by the provisions of this Lease may be, performed
after such expiration or other termination, shall survive the expiration or
other termination of this Lease.  Without limiting the generality of the
foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to Tax Payments, Operating Payments
and any other amounts payable under this Lease, shall survive the expiration or
other termination of this Lease, subject to any limitation on survival expressly
contained in this Lease.
 
9.08. Certain Remedies.  (a)  If Tenant requests Landlord’s consent and Landlord
fails or refuses or delays to give such consent, Tenant shall not be entitled to
any damages for any withholding or delaying by Landlord of its consent, it being
intended that Tenant’s sole remedy shall be an action for specific performance
or injunction, and that such remedy shall be available only in those cases where
this Lease provides that Landlord shall not unreasonably withhold or delay its
consent.
 
(b) No dispute relating to this Lease or the relationship of Landlord and Tenant
under this Lease shall be resolved by arbitration unless this Lease expressly
provides for such dispute to be resolved by arbitration.  Any disputes which
this Lease expressly  provides may be determined by arbitration shall be
rendered by an expedited arbitration proceeding in accordance with the
provisions of this Section 9.08(b).  Any dispute submitted to arbitration
pursuant to the provisions of this Section 9.08(b) shall be held in the City of
New York before a single arbitrator under the Expedited Procedures provisions of
the Commercial Arbitration Rules of the AAA (as defined in Article 10 hereof),
presently Rules E-1 through E-10.  The arbitrator conducting any such
arbitration shall be bound by the provisions of this Lease (including, without
limitation, this Section 9.08(b)) and shall not have the power to add to,
subtract from or otherwise modify such provisions, and the arbitrator shall
consider only the specific issues submitted to it for resolution.  The
arbitrator shall be a qualified, disinterested and impartial person who shall
have had at least ten (10) years experience in matters relating to the leasing
of buildings in New York similar to the Building.  Landlord and Tenant shall
each have the right to appear and be represented by counsel before said
arbitrator and to submit such data and memoranda in support of their respective
positions in the matter in dispute as may be reasonably necessary or appropriate
in the circumstances.  The decision of the arbitrator shall be conclusively
binding on the parties, and judgment upon the decision may be entered in any
court having jurisdiction.
 
-37-

--------------------------------------------------------------------------------


(c) Any dispute as to whether Landlord is unreasonably withholding or delaying
its consent to a non-Material Alteration requested to be made by Tenant shall be
resolved by arbitration in accordance with Section 9.08(b) above.
 
9.09. No Offer.  The submission by Landlord of this Lease in draft form shall be
solely for Tenant’s consideration and not for acceptance and execution.  Such
submission shall have no binding force or effect and shall confer no rights nor
impose any obligations, including brokerage obligations, on either party unless
and until both Landlord and Tenant shall have executed a lease and duplicate
originals thereof shall have been delivered to the respective parties.
 
9.10. Captions; Construction.  The table of contents, captions, headings and
titles in this Lease are solely for convenience of reference and shall not
affect its interpretation.  This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Lease to be drafted.  Each covenant, agreement, obligation or other provision of
this Lease on Landlord’s or Tenant’s part to be performed, shall be deemed and
construed as a separate and independent covenant of Landlord or Tenant, as
applicable, not dependent on any other provision of this Lease.
 
9.11. Amendments.  This Lease can not be altered, changed or amended, except by
an instrument in writing signed by the party to be charged.
 
9.12. Broker.  Each of Landlord and Tenant represents to the other that it has
dealt with no broker other than Cushman & Wakefield, Inc. (“C&W”) and Newmark &
Company Real Estate, Inc., d/b/a Newmark Knight Frank (“Newmark”) in connection
with this Lease or the Building.  Pursuant to a separate agreement between
Tenant and Newmark, Tenant has agreed to pay Newmark a commission with respect
to this Lease in the amount of $608,844.11 (the “Newmark Commission”).  Tenant
shall pay the Newmark Commission to Newmark and shall indemnify and hold
Landlord harmless from and against all loss, cost, liability and expense
(including, without limitation, reasonable attorneys’ fees and disbursements)
arising out of any claims for commissions or other compensation in connection
with this Lease made by Newmark or any other broker claiming to have dealt with
Tenant (other than C&W).  Landlord shall indemnify and hold Tenant harmless from
and against all loss, cost, liability and expense (including, without
limitation, reasonable attorneys’ fees and disbursements) arising out of any
claims made by C&W or any other broker claiming to have dealt with Landlord
(other than Newmark) for commissions with respect to this Lease.  Landlord has
agreed to pay commissions to C&W with respect to this Lease in accordance with
the terms and conditions of a separate agreement entered into between Landlord
and C&W.
 
-38-

--------------------------------------------------------------------------------


9.13. Merger.  Tenant acknowledges that neither Landlord nor any Broker, has
made or is making, and Tenant, in executing and delivering this Lease, is not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this Lease.  This Lease
embodies the entire understanding between the parties with respect to the
subject matter hereof, and all prior agreements, understanding and statements,
oral or written, with respect thereto are merged in this Lease.
 
9.14. Successors.  This Lease shall be binding upon and inure to the benefit of
Landlord, its successors and assigns, and shall be binding upon and inure to the
benefit of Tenant, its successors, and to the extent that an assignment of this
Lease by Tenant is permitted hereunder, Tenant’s assigns.
 
9.15. Applicable Law.  This Lease shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
principles of conflicts of laws.
 
9.16. No Development Rights.  Tenant acknowledges that it has no rights to any
development rights, air rights or comparable rights appurtenant to the Project,
and Tenant consents, without further consideration, to any utilization of such
rights by Prime Landlord.  Tenant shall promptly execute and deliver any
instruments which may be requested by Prime Landlord, including instruments
merging zoning lots, evidencing such acknowledgment and consent.  The provisions
of this Section 9.17 shall be construed as an express waiver by Tenant of any
interest Tenant may have as a “party in interest” (as such term is defined in
Section 12-10 Zoning Lot of the Zoning Resolution of the City of New York) in
the Project.
 
9.17. Signage.  Subject to Landlord’s reasonable consent, and subject to
obtaining the prior written consent of  Prime Landlord, Tenant shall have the
right to install and maintain, at its sole cost and expense, a sign or signs
identifying the name and/or corporate logo of Tenant, on the separate entrance
doors to the Premises, each in accordance with all of the applicable provisions
of this Lease (including, without limitation, Article 4 hereof and the Prime
Lease).  Tenant covenants and agrees that on the expiration or sooner
termination of the Term, Tenant, at its sole cost and expense, shall promptly
remove the sign or signs installed or displayed by or on behalf of Tenant,
repair in good and workmanlike manner all damage caused by such removal and
restore the affected portion of the Building to the condition in which it
existed prior to the installation of such sign or signs.
 
-39-

--------------------------------------------------------------------------------


9.18. Guaranty.  Simultaneously with the execution of this Lease, Tenant shall
cause David Nadler (the “Guarantor”) to execute and deliver to Landlord a
certain Agreement and Guaranty of even date herewith, made by Guarantor in favor
of Landlord (the “Guaranty”).
 
9.19. FF&E.  (a)  Reference is made to certain items of furniture, fixtures and
equipment presently existing at the Premises and more particularly described in
Exhibit B attached hereto and made a part hereof (the “FF&E”).  Upon the
Commencement Date, Landlord shall deliver the FF&E, to Tenant and Tenant shall
accept the same “as-is”, in their then existing condition.  Landlord makes no
representations, warranties or assurances relating to the FF&E (other than
Landlord warrants it has title thereto) and shall have no liability to Tenant
for any damage to or defects (latent or otherwise) in or to any of the FF&E,
except that if any of the FF&E shall be damaged during the period between the
date hereof and the Commencement Date (other than by the acts or negligence of
Tenant or any Tenant Party), and provided that Tenant gives Landlord notice of
any such damage not later than five (5) Business Days after the Commencement
Date, Landlord will repair such damage or, at Landlord’s option, replace the
damaged FF&E.  During the Term, Tenant shall have the right to use the FF&E and
shall take good care of the FF&E and, at Tenant’s expense, make all repairs
thereto as shall be necessary to maintain the FF&E substantially in the
condition existing on the Commencement Date, subject to reasonable wear and
natural deterioration occurring after the Commencement Date.  Landlord shall
have no obligation to maintain, repair or replace any of the FF&E.  During the
Term, Tenant shall not remove any of the FF&E from the Premises, except that
upon the expiration or sooner termination of this Lease, all of the FF&E shall
automatically be and become Tenant’s Property, and Tenant shall remove the FF&E
and all of the other Tenant’s Property from the Premises as required by the
terms of this Lease; provided, however, that (i) the FF&E that constitutes under
the Prime Lease Tenant’s Supplemental HVAC Equipment (as described in Section
9.19(b) below) shall not become Tenant’s Property hereunder and shall not be
required to be so removed by Tenant unless Tenant or any Tenant Party shall have
made any Alterations that shall have resulted in making such equipment
constitute “Specialty Installations”, as defined in the Prime Lease, in which
event, Tenant shall be required to so remove such equipment; and (ii) if the
Term of this Lease shall be terminated prior to the Expiration Date, then
Landlord may, by notice given to Tenant at anytime before the thirtieth (30th)
day after the termination of this Lease, specify all or certain items of FF&E
which Tenant shall not remove from the Premises (the “Retained FF&E”).  The
Retained FF&E shall not become Tenant’s Property, and upon the termination of
this Lease, Tenant shall surrender and deliver the Retained FF&E to Landlord at
the Premises in substantially the same condition that such FF&E was delivered to
Tenant upon the Commencement Date, reasonable wear and natural deterioration
excepted.  In the event any FF&E shall be damaged or destroyed by fire or other
casualty, Landlord, subject to Section 7.04(e) hereof, shall repair the damaged
FF&E or, at Landlord’s option, replace the same with FF&E having equivalent
value and utility.
 
(b)           Certain of the FF&E consist of equipment referred to in the Prime
Lease as “Tenant’s Supplemental HVAC Equipment”.  Tenant agrees to maintain,
operate and repair Tenant’s Supplemental HVAC Equipment located in or serving
the Premises in accordance with the applicable terms of the Prime
Lease.  Pursuant to the Prime Lease, Landlord charges Tenant for Supplemental
Condenser Water (as defined in the Prime Lease) that Landlord makes available to
Tenant’s Supplemental HVAC Equipment located in or serving the Prime Lease
Premises.  Tenant shall pay to Landlord as Additional Charges, within twenty
(20) days after Landlord’s demand, 100% of the charges that Landlord becomes
liable to pay to Prime Landlord for Supplemental Condenser Water made available
to the Prime Lease Premises (whether or not such condenser water is used).  If
any of such charges for Supplemental Condenser Water billed by Prime Landlord to
Landlord cover any period occurring prior to the Commencement Date or after the
Expiration Date, such charges shall be prorated based on the number of days of
such period that occur within the Term.  Tenant’s obligation to pay such
Additional Charges to Landlord pursuant to this Section 9.19(b) shall survive
the expiration or sooner termination of the Term.
 
-40-

--------------------------------------------------------------------------------


9.20. Provisions Regarding The Prime Lease.  (a)  No rights granted to Landlord
as tenant under the Prime Lease shall be granted to or be for the benefit of
Tenant unless expressly granted to Tenant in this Lease, and Tenant shall not in
any event have any rights with respect to the Premises greater than Landlord’s
rights with respect thereto under the Prime Lease.  Tenant shall not do anything
or permit anything to occur in the Premises that will cause a violation of or
default under any of the provisions of the Prime Lease, and shall observe and
perform all of the obligations of the tenant under the Prime lease relating to
the Premises (other than the obligations of the tenant under the Prime Lease to
pay any rent or additional rent thereunder, except only if and to the extent
that any of the provisions of this Lease expressly require such rents or
additional rents to be paid, in whole or in part, by Tenant).  Tenant shall be
liable to pay to Landlord (or, at the option of Landlord, directly to Prime
Landlord) (i) all charges for any work, services or materials provided by or on
behalf of the Prime Landlord at the request of Tenant, and (ii) all charges and
other sums which Landlord is or becomes required to pay pursuant to the Prime
Lease by reason of any default by Tenant under this Lease which causes or
constitutes a default by the tenant under the Prime Lease.  Notwithstanding
clause (i) of the immediately preceding sentence, Tenant will not request any
work, services or materials from Prime Landlord, but will request such work,
services or materials only by notice to Landlord that Landlord request the same
from Prime Landlord (unless and to the extent that Landlord hereafter agrees in
writing that Tenant may make such request directly to the Prime Landlord).  In
no event shall Landlord be required to request any such work, labor or materials
from Prime Landlord while any default by Tenant is continuing under this Lease,
and during the continuance of any Event of Default under this Lease, Landlord
shall have the right to request Prime Landlord to cease furnishing any such
work, services or materials that had been previously requested from Prime
Landlord directly by Tenant or by Landlord at the request of Tenant.
 
(b) If for any reason whatsoever, the term of the Prime Lease shall terminate
prior to the Expiration Date, this Lease shall thereupon terminate, and Landlord
shall not be liable to Tenant by reason thereof unless such termination is
caused by the default of Landlord as the tenant under the Prime Lease or
Landlord’s breach of its covenants and agreements set forth in the last sentence
of this Section 9.20(b).  Notwithstanding the foregoing, upon such termination
of the Prime Lease, or any re-entry or dispossess by Prime Landlord, at the
request of Prime Landlord or any Successor Landlord, Tenant shall become the
tenant of such Prime Landlord or such Successor Landlord, as the case may be,
upon the terms and conditions set forth in Section 6.01 of this Lease.  Landlord
covenants and agrees that it shall not enter into an agreement to terminate or
cancel the Prime Lease during the Term of this Lease without Tenant’s consent,
if such termination or cancellation of the Prime Lease will terminate this
Lease, and Landlord will be liable for the breach of such covenant and agreement
of Landlord if it does so; provided, however, that Landlord shall have the
right, without the consent of Tenant, and without incurring any liability to
Tenant, (i) to exercise any rights that Landlord may have under Section 7.04 or
Section 7.05 of the Prime Lease to terminate or cancel the Prime Lease, even if
such termination or cancellation results in the termination of this Lease, and
(ii) to enter into an agreement with the Prime Landlord, terminating the Prime
Lease, if upon such termination, Tenant shall become the tenant of the Prime
Landlord or any Successor Landlord upon the terms and conditions set forth in
Section 6.01 of this Lease.
 
-41-

--------------------------------------------------------------------------------


(c) Landlord represents to Tenant that as of the date hereof:
 
(i) the copy of the Prime Lease heretofore furnished to Tenant and initialed by
Landlord and Tenant or their respective representatives for identification (the
“Prime Lease Copy”) is a true and complete copy of the Prime Lease, except for
certain provisions of the Prime Lease that were blacked-out in the Prime Lease
Copy, which blacked-out provisions Landlord represents are monetary or financial
provisions of the Prime Lease or are otherwise not material provisions as they
relate to the rights and obligations of Tenant hereunder;
 
(ii) the Prime Lease is in force and effect, and Landlord has not received any
notice of default from the Prime Landlord, other than a notice that pertains to
a default which has since been cured, and to Landlord’s knowledge, Landlord is
not in default, in any material respect, with respect to its obligations as the
tenant under the Prime Lease;
 
(iii) To Landlord’s knowledge, Prime Landlord is not in default, in any material
respect, with respect to its obligations under the Prime Lease;
 
(iv) Landlord is the owner of the tenant’s interest under the Prime Lease and
has the right to use and occupy the premises demised thereunder in accordance
with the terms and conditions thereof, and except for this Lease and the
Temporary License Agreement, Landlord has not entered into any sublease of all
or any part of the Premises, which sublease remains in effect;
 
(v) Landlord is not the debtor in any pending bankruptcy or insolvency
proceeding, nor is Landlord in any receivership;
 
(vi) no leasehold mortgage or other lien caused or created by Landlord,
encumbering Landlord’s interest under the Prime Lease is in foreclosure, and
Landlord has not received notice of a default under any such mortgage or lien,
which default has not been cured; and
 
(vii) all consents necessary to authorize the execution and delivery of this
Sublease by Landlord have been obtained or waived, except for the execution and
delivery of Prime Landlord’s Consent.
 
(d) Landlord agrees that it will not cancel, alter or waive the Prime Lease, in
whole or in part, if doing so will materially and adversely affect Tenant or the
subleasehold estate created under this Lease; except that (i) Landlord shall
have the right to exercise any right it may have under Section 7.04 or Section
7.05 of the Prime Lease to cancel or terminate the Prime Lease, even if such
termination or cancellation results in the termination of this Lease and/or the
subleasehold estate created hereby, and (ii) regardless of whether Landlord has
such right under the Prime Lease, Landlord may agree to the termination of
the  Prime Lease or the termination of the Prime Lease as to any or all of the
space demised thereunder, if upon such termination, Tenant shall become the
tenant of Prime Landlord or any Successor Landlord upon the terms and conditions
set forth in Section 6.01 of this Lease.
 
-42-

--------------------------------------------------------------------------------


(e) Tenant represents to Landlord that all consents necessary to authorize the
execution and delivery of this Sublease by Tenant have been obtained or waived,
except for the execution and delivery of the Prime Landlord’s Consent.
 
(f) Each party hereto (the “Representing Party”) represents to the other party
hereto that the person executing and delivering this Lease on behalf of the
Representing Party is fully authorized to execute and deliver this Lease on
behalf of the Representing Party and bind it to the terms and conditions hereof.
 
9.21. (a)           Landlord’s Right To Use Board Room.  During the Term,
Landlord, its employees and invitees shall have the right, without charge by or
other compensation to Tenant, to use, and shall be given access through the
Premises to, the board room located in Premises as shown in hatching on Exhibit
C attached hereto and made a part hereof (the “Board Room”), subject to the
terms and conditions of this Section 9.21.  Landlord shall give Tenant at least
five (5) Business Days prior notice (which may be telephonic) of Landlord’s
intention to use the Board Room.  Landlord’s use of the Board Room without
charge shall be limited to one (1) time per each calendar month (or portion of a
calendar month) occurring in the Term.  Each such use of the Board Room by
Landlord shall not, without Tenant’s consent, exceed an entire day of
use.  Landlord shall be entitled to additional use of the Boardroom beyond the
days, times and hours hereinbefore mentioned, subject to (i) Landlord’s payment
to Tenant of Tenant’s then prevailing Board/Conference Room usage charges to
customers of Tenant at the Premises and (ii) prior notice to Landlord in
accordance with Tenant’s Board/Conference Room procedures for Tenant’s customers
at the Premises.  During each such use by Landlord, (i) Tenant will not permit
any other persons to use or enter into the Board Room without Landlord’s
consent, (ii) without charge to Landlord or other compensation to Tenant,
Landlord and its invitees shall have the use of the restrooms in the Premises
and the use of the phones and all audio/visual equipment (including, without
limitation, teleconferencing equipment) in the Board Room, but shall reimburse
Tenant (at Tenant’s cost, without mark-up) for any separate calling charges
incurred by Tenant for international long distance voice/data calls made by
Landlord or its invitees from the Board Room phones and videoconferencing
provider charges, and (iii) Tenant will permit deliveries to the Board Room of
food and beverages ordered by Landlord from outside vendors, provided that
Landlord cleans up the board room and disposes of its trash after each such
use.  However, if Tenant replaces the videoconferencing equipment that has been
left in the Premises by Landlord, it shall return the old equipment to Landlord,
and Landlord’s use of the new equipment belonging to Tenant shall be subject to
Tenant’s then prevailing videoconferencing usage charges for its
customers.  Tenant shall pay, and indemnify, hold harmless and defend Landlord
against and from, all charges in connection with the use of such old equipment,
which charges were incurred during the Term of this Lease, until such old
equipment is so returned by Tenant to Landlord.  If Tenant’s use of the
Boardroom will be (i) before the earlier of (x) 8:30 AM or (y) the time of the
arrival of Tenant’s receptionist for the Premises, or (ii) later than the later
of (x) 5:00 PM or (y) the time that Tenant’s receptionist for the Premises
leaves for the day (such use herein called “Non-Standard Hours”), Tenant may
charge Landlord for Tenant’s incremental additional costs of arranging for a
person to be present at the Premises for security purposes during Tenant’s use
of the Boardroom during Non-Standard Hours, provided such charges to Landlord
are consistent with what Tenant generally charges its customers at the Premises
for such security services by reason of such customers’ use of the Boardroom
during Non-Standard Hours.  Landlord will indemnify, hold harmless and defend
Tenant against and from all claims, liabilities, losses, costs and expenses
(including reasonable attorneys’ fees and disbursements) arising from claims for
property damage or injury or death to persons caused by the acts or negligence
of Landlord during its use of the Boardroom.
 
-43-

--------------------------------------------------------------------------------


(b) If Tenant shall have entered into a Special License with a party not
affiliated with Tenant or Guarantor pursuant to which such party, as licensee,
is granted by Tenant license to use significant office space in the Premises and
is also given by Tenant the exclusive right to use the Boardroom at all times
during the term of such license, and provided that Tenant shall have delivered
to Landlord a true and complete copy of such Special License (redacted as to
financial terms), then, only for so long as such licensee has the exclusive
right to use the Boardroom under such Special License, the term “boardroom” or
“Boardroom” as used in Section 9.21(a) above, shall be deemed to mean Landlord’s
choice of one of at least two or more available conference rooms, comparable to
the Boardroom and having similar facilities as contained in the Boardroom,
located in space leased by Tenant or an affiliate of Tenant in a first class
office building located in Midtown Manhattan, New York City, which conference
rooms and their addresses shall be identified by Tenant by notice to Landlord
(the “Alternate Boardrooms”, and during such period of such licensee’s exclusive
of the Boardroom, Landlord shall have the right to use one of the Alternate
Boardroom on the same terms and conditions as Landlord would have the right to
use the Boardroom pursuant to Section 9.21(a) above.
 
9.22. Landlord’s Options To Terminate.  (a)  Landlord shall have the right and
option at any time, to terminate this Lease effective, at Landlord’s sole
election, on (i) the day immediately preceding the fifth (5th) anniversary of
the Commencement Date or (ii) the day immediately preceding the ninth (9th)
anniversary of the Commencement Date (any such termination date called an “Early
Termination Date”), provided that Landlord shall give Tenant at least six (6)
months notice of such termination (the “Early Termination Notice” and shall
specify in such notice the Early Termination Date so elected by Landlord.  If
Landlord shall give such notice, this Lease and the Term, if not sooner
terminated pursuant to the provisions of this Lease, shall terminate and come to
an end on the Early Termination Date so specified by Landlord in such notice
with the same force and effect as if such date were the Expiration Date, subject
to the provisions for Section 9.22(b) below.  If Landlord shall give the Early
Termination Notice, then for the consecutive six (6) month period ending on the
Early Termination Date (the “Special Abatement Period”), provided that no Event
of Default shall be continuing, the Fixed Rent payable by Tenant during the
Special Abatement Period shall be abated as follows: (i) twenty (20%) percent
abatement for the first (1st) month of the Special Abatement Period; (ii)
Thirty-five (35%) percent abatement for the second (2nd) month of the Special
Abatement Period; (iii) forty-five (45%) percent abatement for the third (3rd)
month of the Special Abatement Period; (iv) fifty-five (55%) percent abatement
for the fourth (4th) month of the Special Abatement Period; (v) seventy (70%)
percent abatement for the fifth (5th) month of the Special Abatement Period; and
(vi) seventy-five (75%) percent abatement for the sixth (6th) month of the
Special Abatement Period.
 
-44-

--------------------------------------------------------------------------------


(b) (i)           Within twenty (20) days after Landlord shall have given Tenant
the Early Termination Notice, and provided that no Event of Default under this
Lease is continuing, Tenant may elect, by notice (“Election Notice”) given to
Landlord within said twenty (20) day period, that (A) Landlord’s Early
Termination Notice given pursuant to Section 9.22(a) above be deemed withdrawn
and ineffective to terminate this Lease, and (B) the Fixed Rent payable under
this Lease be changed to the Adjusted Rent (as hereinafter defined) for the
period of the Term (the “Reset Period”) commencing on the day immediately
following the  date that Landlord specified as the Early Termination Date in the
Early Termination Notice and ending on the Expiration Date.  If Tenant shall
fail to give the Election Notice to Landlord within said 20-day period (time
being of the essence), then Tenant shall have no further rights under this
Section 9.22(b), Landlord’s Early Termination Notice shall remain effective and
in full force, and, as provided in Section 9.22(a) above, this Lease shall
expire on the Early Termination Date (as specified by Landlord in the Early
Termination Notice) unless sooner terminated pursuant to the terms of this
Lease.  Tenant shall not have the right to give an Election Notice if an Event
of Default under this Lease is continuing, and any such notice given by Tenant
during the continuance of an Event of Default under this Lease shall be deemed
null and void and of no force and effect.  If Tenant shall timely give the
Election Notice to Landlord, then (A) Landlord’s Early Termination Notice shall
be deemed to have been withdrawn and revoked by Landlord and shall not be
effective to terminate this Lease (but the rent abatement provided above in
Section 9.22(a) shall, nevertheless, continue during the Special Abatement
Period in accordance with the terms and conditions of said Section 9.22(a)) ,
(B) Landlord shall have no further rights under Section 9.22(a) hereof to
terminate this Lease, and (C) Landlord, within thirty (30) days after its
receipt of such Election Notice, shall give notice (“Rent Notice”) to Tenant of
Landlord’s determination of the Adjusted Rent for the Reset Period (“Landlord’s
Initial Determination”)  Within ten (10) days after Tenant’s receipt of the Rent
Notice (time being of the essence of such 10-day period) Tenant shall give
notice to Landlord (“Tenant’s Notice”), stating whether Tenant accepts or
disputes Landlord’s Initial Determination, and if Tenant disputes Landlord’s
Initial Determination, Tenant’s Notice shall set forth Tenant’s determination of
the Adjusted Rent for the Reset Period (“Tenant’s Initial Determination”).  If
Tenant fails to give Tenant’s Notice within such ten (10) day period, Tenant
shall be deemed to have accepted Landlord’s Initial Determination, and the Fixed
Rent payable under this Lease for the Reset Period shall be deemed to be changed
to Landlord’s Initial Determination.  If Tenant timely gives Tenant’s Notice as
herein provided that Tenant disputes Landlord’s Initial Determination, and if
the parties cannot resolve their dispute with regard to the Adjusted Rent for
the Reset Period and agree in writing as to such Rent within ten (10) days after
Landlord’s receipt of Tenant’s Notice, then the Fair Market Rent (as hereinafter
defined) shall be determined by arbitration in accordance with Article 10
hereof.
 
(ii) If Tenant disputes Landlord’s Initial Determination, and if the final
determination of Fair Market Rent (either by arbitration pursuant to Article 10
hereof or by agreement between Landlord and Tenant) shall not be made on or
before the first day of the Reset Period and this Lease shall not have expired
or been terminated on or before the Early Termination Date, then, pending such
final determination, Tenant shall pay, as Fixed Rent for the Reset Period, an
amount equal to Landlord’s Initial Determination.  If, based upon the final
determination of the Fair Market Rent, the Fixed Rent payments made by Tenant
for such portion of the Reset Period were (x) less than the Adjusted Rent
payable for the Reset Period, Tenant shall pay to Landlord the amount of such
deficiency within ten (10) days after demand therefor or (y) greater than the
Adjusted Rent payable for the Reset Period, Landlord shall credit the amount of
such excess against the installments of Fixed Rent and/or Additional Charges
becoming payable by Tenant hereunder.
 
-45-

--------------------------------------------------------------------------------


(iii) For purposes of determining the Fixed Rent payable during the Reset
Period, (x) term “Adjusted Rent”, as used herein, shall mean the greater of (A)
the Fair Market Rent (as hereinafter defined) payable for the portion of the
Term constituting the Reset Period, or (B) the Fixed Rent that would be payable
under Section 2.02 hereof for the portion of the Term constituting the Reset
Period; and (y) the term “Fair Market Rent”, as used herein, shall mean the fair
market fixed annual rent that a willing lessee would pay and a willing lessor
would accept for the Premises during the Reset Period, taking into account all
reasonably relevant factors, including, without limitation, the fact that the
base years used to compute Tax Payments and Operating Payments under this Lease
will not change during the Reset Period.
 
(iv) If the Fair Market Rent as determined by arbitration under Article 10
hereof is greater than the Fixed Rent that would be payable under Section 2.02
hereof during the Reset Period, and Tenant is dissatisfied with such Fair Market
Rent, then Tenant may terminate this Lease by giving written notice to Landlord
not later than ten (10) days after Tenant shall have been given written notice
of the determination of the Fair Market Rent as determined by such arbitration,
and if Tenant shall timely give such notice to Landlord, this Lease will
terminate and come to an end on the date (the “Tenant Termination Date”) which
is the later of (i) the date which is ten (10) days after the date of the giving
of such notice by Tenant or (ii) the aforesaid Early Termination Date that had
been specified by Landlord in the Early Termination Notice, with the same force
and effect as if the Tenant Termination Date were the Expiration Date.
 
(v) Once Landlord exercises its right pursuant to Section 9.22(a) hereof to
terminate this Lease effective on any Early Termination Date specified by
Landlord in its Early Termination Notice, Landlord may not thereafter exercise
such right to terminate pursuant to said Section 9.22(a) as to any other Early
Termination Date, regardless of whether the Early Termination Notice so given by
Landlord shall have been rendered ineffective by reason of Tenant’s having given
the Election Notice to Landlord in accordance with this Section 9.22(b).
 
(c) In addition to Landlord’s options to terminate pursuant to Section 9.22(a)
above, Landlord shall also have the right and option to terminate this Lease
pursuant to this Section 9.22(c) on a date specified by Landlord (the “Special
Termination Date”), which date shall be not more than ninety (90) days prior to
the Expiration Date, provided that Landlord shall give Tenant notice setting
forth the Special Termination Date, which notice, if given, shall be given by
Landlord to Tenant at least sixty (60) days prior to the Special Termination
Date.  If Landlord shall give such notice, this Lease and the Term, if not
sooner terminated pursuant to the provisions of this Lease, shall terminate and
come to an end on the Special Termination Date so specified by Landlord in such
notice with the same force and effect as if such date were the Expiration
Date.  For the avoidance of doubt, any termination of this Lease effectuated
pursuant to this Section 9.22(c), shall not entitle Tenant to receive any
consideration from Landlord for the exercise of such right to terminate by
Landlord, nor shall Tenant be entitled to any abatement of any Rents accruing
prior to the Special Termination Date by reason of such termination by Landlord.
 
-46-

--------------------------------------------------------------------------------


9.23. Confidentiality.  Tenant shall hold the terms of this Lease confidential
and except as required by law, shall not, without Landlord’s prior written
consent, disclose any of such terms to any person or party, except that Tenant
may disclose the same on a confidential basis to Tenant’s lenders, employees,
accountants and attorneys, provided that Tenant shall be liable for any
unauthorized disclosure of such terms by any such persons or parties.  In
addition to all other available remedies at law or in equity, Landlord shall be
entitled to an injunction issued by any court of competent jurisdiction,
restraining Tenant or any other party from disclosing any confidential
information in violation of this Section 9.23, without the necessity of posting
a bond or proving special damages or irreparable harm or injury to Landlord.
 
9.24. Additional Abatement. (a) Provided that Tenant shall have paid the Newmark
Commission in full to Newmark and submitted to Landlord documentary proof of
such payment reasonably satisfactory to Landlord, and provided that and as long
as no Event of Default under this Lease is continuing, Tenant shall be entitled
to a credit in the amount of 50% of the Newmark Commission, which credit Tenant
may apply against the Fixed Rent payable during the last three (3) months of the
Term.
 
(b) After the expiration or sooner termination (for any reason) of the Term,
provided that Tenant shall have paid the Newmark Commission in full to Newmark
and submitted to Landlord documentary proof of such payment, reasonably
satisfactory to Landlord, Landlord shall pay to Tenant, within twenty (20) days
after written request made by Tenant, a sum (the “Special Amount”) equal to the
amount of the Newmark Commission, reduced (but not below zero) by the sum of (i)
all Rents, Additional Charges, damages and other sums that shall have become
owing by Tenant to Landlord, and (ii) the total amount that Tenant shall have
credited against the Fixed Rent pursuant to Section 9.24(a) above; provided,
however, that if an Event of Default shall have occurred and be continuing,
Landlord shall have the continuing right to offset against and deduct from the
Special Amount all damages and other sums due and becoming due from Tenant to
Landlord pursuant to this Lease, and Landlord shall not be required to make
payment of the Special Amount (as so offset and reduced) to Tenant until
Landlord shall have received all such damages and other sums due and to become
due to Landlord; furthermore, Landlord may apply such offset against the Special
Amount due from Landlord to any of the Rents, damages and other sums due and to
become due to Landlord pursuant to this Lease, in such order of priority and
proportions as Landlord shall determine in its sole and absolute discretion, and
without limiting the generality of the foregoing, Landlord shall be free, in its
sole and absolute discretion, to first offset against and deduct from the
Special Amount, any and all Rents, damages and other sums owing by Tenant to
Landlord and arising or accruing after the Surrender Date (as defined in the
Guaranty) before offsetting against and deducting from the Special Amount any
Rents, damages or other sums owing by Tenant to Landlord and arising or accruing
on or prior to the Surrender Date.
 
-47-

--------------------------------------------------------------------------------


ARTICLE 10.
 
ARBITRATION OF FAIR MARKET RENT
 
10.01. If Tenant timely disputes Landlord’s Initial Determination and Landlord
and Tenant fail to agree in writing as to the Fair Market Rent for the Reset
Period within ten (10) days after the giving of Tenant’s Notice, then the Fair
Market Rent shall be determined as follows:  Such dispute shall be resolved by
arbitration (and either party may request arbitration in such circumstances)
conducted in accordance with the Real Estate Valuation Arbitration Rules
(Expedited Procedures) of the American Arbitration Association or any successor
organization (the “AAA”), except that the provisions of this Article 10 shall
supersede any conflicting or inconsistent provisions of said rules.  The party
requesting arbitration shall do so by giving notice to that effect to the other
party, specifying in said notice the nature of the dispute, and that said
dispute shall be determined in the City of New York, by one arbitrator in
accordance with this Article.  If the parties fail to agree on an arbitrator
within ten (10) days after either party first requests arbitration, then either
Landlord or Tenant may request the AAA to appoint an arbitrator, who shall be
impartial, within ten (10) days of such request and both parties shall be bound
by any appointment so made.  If no such arbitrator shall have been appointed
within such ten (10) days, either Landlord or Tenant may apply to any court
having jurisdiction to make such appointment.  The arbitrator shall schedule a
hearing for a date that is within ten (10) days after the appointment of the
arbitrator where the parties and their advocates shall (i) submit their
respective determinations of Fair Market Rent for the Reset Period (which
respective determinations of Fair Market Rent do not have to be the same as
Landlord’s Initial Determination and Tenant’s Initial Determination provided
pursuant to Section 9.22(b) hereof) and (ii) shall have the right to present
evidence, call witnesses and experts and cross-examine the other party’s
witnesses and experts in support of such respective determinations.  Within
seven (7) days after such hearing, the arbitrator shall render his or her
determination of the Fair Market Rent for the Reset Period in writing, which
determination must be equal to either (1) the determination of Fair Market Rent
for the Reset Period submitted by Landlord pursuant to the immediately preceding
sentence or (2) the determination of Fair Market Rent for the Reset Period
submitted by Tenant pursuant to the immediately preceding sentence, whichever
the arbitrator believes to be closest to the Fair Market Rent for the Reset
Period.  The determination of the arbitrator shall be final and binding upon the
parties.  The fees and expenses of any arbitration pursuant to this Article
shall be borne by the parties equally, but each party shall bear the expense of
its own attorneys and experts and the additional expenses of presenting its own
proof.  The arbitrator shall not have the power to add to, modify or change any
of the provisions of this Lease.  The arbitrator shall have at least 10 years’
experience in leasing and valuation of properties which are similar in character
to the Building.  After a determination has been made of the Fair Market Rent
for the Reset Period, the parties shall execute and deliver an instrument
setting forth such Fair Market Rent and the Adjusted Rent for the Reset Period,
but the failure to so execute and deliver any such instrument shall not effect
the determination of the Adjusted Rent for the Reset Period in accordance with
the terms of this Lease.
 
ARTICLE 11.
 
TEMPORARY LICENSE AGREEMENT
 
11.01.   Simultaneously herewith, Landlord, as licensor, and Tenant, as
licensee, are entering into a Temporary License Agreement of even date herewith
(the “Temporary License Agreement”), covering a portion of the Premises more
particularly described in said agreement, for a term commencing and ending as
set forth therein.  A copy of the Temporary License Agreement is attached hereto
as Exhibit D and made a part hereof.  If the Temporary License Agreement shall
be terminated by reason of a default of the licensee thereunder, then Landlord
shall have the right to terminate this Lease upon notice to Tenant.
-48-

--------------------------------------------------------------------------------


ARTICLE 12.
 
PRIME LANDLORD’S CONSENT
 
12.01. Landlord’s Consent.  (a)  This Lease and the effectiveness hereof
(excluding the provisions of this Article 12) is expressly conditioned upon
Landlord’s obtaining a written instrument executed by Prime Landlord, in form
and substance substantially as set forth in Exhibit G attached hereto and made a
part hereof (“Prime Landlord’s Consent”), provided that each party hereto will
consent to changes requested to be made by Prime Landlord to the Prime
Landlord’s Consent, provided such changes do not materially and adversely affect
such party (without limiting the generality of the foregoing, changes that
request additional parties to receive notices shall be deemed not to be
materially adverse to any party hereto).  Landlord shall request Prime Landlord
Consent from Prime Landlord.  Landlord shall have the right, but shall not be
required to commence any action or proceeding, incur any expense or liability
(other than whatever fees and expense are required under the Prime Lease to be
paid to or for Prime Landlord or its agents or attorneys in connection with the
issuance of the Prime Landlord’s Consent) or agree to any changes to the Prime
Lease or this Lease or any other agreement or document in order to obtain Prime
Landlord’s Consent; and Tenant shall reasonably cooperate with Landlord and
assist Landlord in obtaining Prime Landlord’s Consent, and, in connection
therewith, Tenant shall provide such information to Prime Landlord and enter
into such consent agreement as Prime Landlord may reasonably require.  Landlord
shall not be subject to any liability whatsoever for its failure to obtain Prime
Landlord’s Consent.  If Prime Landlord’s Consent shall not have been obtained by
the date that is thirty-five (35) days after of the date hereof, then,
thereafter, until Prime Landlord’s Consent shall have been obtained, either
party hereto may terminate this Lease upon notice to the other party, setting
forth in said notice a date (“Article 12 Termination Date”) for the termination
of this Lease, which date shall not be less than ten (10) days after the date of
the giving of such notice; and if such notice is given and Prime Landlord’s
Consent shall not have been issued prior to said Article 12 Termination Date,
then this Lease shall terminate and be deemed cancelled upon said Article 12
Termination Date, and neither party hereto shall have any further liability or
obligations under this Lease, except that Landlord shall refund to Tenant any
Rent theretofore paid by Tenant to Landlord upon the execution of this Lease; if
however, Prime Landlord’s Consent is issued prior to said Article 12 Termination
Date, such notice shall be deemed null and void and shall have no force or
effect, neither party hereto shall have the right to terminate this Lease
pursuant to this Article 12, and this Lease shall remain in full force and
effect in accordance with its terms.
 
(b) If Prime Landlord’s Consent is issued, Tenant shall pay to Landlord, as
Additional Charges, within five (5) business days after notice and demand by
Landlord, an amount equal to fifty (50%) percent of the amount, if any, by which
(x) all out-of-pocket costs incurred by Prime Landlord in connection with this
Lease or Prime Landlord’s Consent (including, without limitation, the costs of
making investigations as to the acceptability of Tenant and legal costs incurred
in connection with the granting of Prime Landlord’s Consent), which pursuant to
the terms of the Prime Lease, Landlord is required to pay to Prime Landlord,
exceeds (y) Fifteen Thousand Dollars ($15,000.00).
-49-

--------------------------------------------------------------------------------


(c) If Prime Landlord exercises its right pursuant to paragraph 13 of the Prime
Landlord’s Consent to require Tenant to make all payments of Rent under this
Lease directly to Prime Landlord, then Landlord agrees that Tenant shall have no
obligation to verify the validity of any such payment demand made by Prime
Landlord to Tenant pursuant to said paragraph 13.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
-50-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.
 


Landlord:
NATIONAL FINANCIAL PARTNERS CORP.
         
By:
/s/ Jessica M. Bibliowicz
   
Name: Jessica M. Bibliowicz
   
Title:   President and CEO
       
Tenant:
RBC MADISON AVENUE LLC
         
By:
/s/ David Nadler     
Name: David Nadler
   
Title: Managing Member
         
Tenant’s Federal Tax I.D. No.: 27-1228915








[Signature Page]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
LANDLORD’S WORK
 
[Intentionally Omitted]



Ex-A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
PLANS AND SPECIFICATIONS FOR LANDLORD’S WORK
 
[Intentionally Omitted]



Ex-A-1-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
FF&E
 
[Intentionally Omitted]



Ex-B-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


BOARD ROOM


[Intentionally Omitted]



Ex-C-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


TEMPORARY LICENSE AGREEMENT


[Intentionally Omitted]



Ex-D-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


TENANT’S INITIAL WORK


[Intentionally Omitted]



Ex-E-1
 
 

--------------------------------------------------------------------------------

 

EXHBIT F


TENANT’S INSURANCE CERTIFICATE


[Intentionally Omitted]



Ex-F-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF PRIME LANDLORD’S CONSENT


[Intentionally Omitted]



Ex-G-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


INSURANCE FOR LANDLORD’S
LEASEHOLD IMPROVEMENTS AND THE FF&E


[Intentionally Omitted]
 


 
Ex-H-1

